Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 1 of 39 PageID #: 345




                  (Last. Rrs(, Msddia fnit ai)                                                                       28. SQCF L SECURITY NUMBER
   Do i. Dna t) Austin                                                                                                           XXX-XX-XXXX
                                                                  SECTfON IV - CERTfFfCATlOW
   29. CERTIFICATION OF APPLICA T (Your signatur In (Ms block must be witnessed by your recruiter.)
     a, I certify that the information given by me in this document is true, complete, and correct to the best of y knowledge and belief.
   I understand that I am being accepted for enlistment based on the information provide by me in this d ocument; that if any of the
   information is knowingly false or incorrect, I could be tried in a civilian or military court and could recelvje a less than honorable
   discharge which could affect my future e ployment opportunities.
      . TYPED OR R NTED NAME (lost. Fin Middle                 c. SIGNATURE                                                  d. DATE SIG ED pTJTMMDDj
       Initial)
   Dtiftn, ansel Ausud                                                                                                                 20100624
   30. DATA VERIFIC TION BY RECRUITER(Enfar description of the actual documents use to verify the fotlcm g items.)
    a. AME (X one)                              b. AGE (X o e)                                         c. CIT1ZENSH P (Xone)
    K (1> BIRTH CE TIFIC TE
         (2) OTHE (Explain)
    d. SOCIAL SECURITY NUMBER (SSN) (X one)
                                                 X (1) BIRTH CERTIFIC TE
                                                      (2) O HE (Explain)
                                                e. EDUC TION ( one)
                                                                                                             (2) OTHE :     1t
                                                                                                         X (1) BIRD CE TIFIC TE

                                                                                                       f. OTHER Da lUMENTS USED
    X (1) SS CARD                                X (1) DIP OMA
         (2) O HER (Ex lai ).                         (2) OTHE (E plain)
   31. CER IFICATION O WITNESS
   a. I cerfily (hat (have itnessed the applicant's signature abo e and that 1 have verified the data in the documents req ired as prescribed by my
   directives. I further certify that I have not made an promises or guarantees other than those liste an signe by me. I understand my liability to
   trial b courts-martial under the Uniform Co e of Military Justice shoul i effect or cause to be effecte fire enlistme it of anyone known by me to
   be inel gible for enlistment.
   b. YPED OR PRINTED NAME (Last first                 c. AY         . RECRUITER IB.      e. SIGNATU E                                 f. DATE SIGNED
      M/ dfe I itial)                                    G DE                                                                             (YYYYMMDD)
   Ragan. Joshua Kyle                                     E5             4647702S9                                                           20100524
   32. SPECIFIC OP IONIP OGRAM ENLIS ED FOR, MILI RY SKILL, OR ASSIGNMENT TO A EQ6RAPHIC, \L AREA GU NTEES
   a. SPECIFIC OPTiON/PROGRA EN ISTED FOR (Complete by Guidance Coun elor. MBPS Liaison NCO, etc., as s ecifie by\ ponsoring s rvic .)
      (Use cl artext English.) <?per 3W
       k 6*2,                          E0P Q1St ~ Clerk                                                   5IUi
                                                                                                                                       c. PPUC TS
    . I full understand that I will not be guaranteed any specific ilitary s ill or assignmentto a geographic area except                 INITIALS
   as shown in Item 32,a. above an annexes attac e to m EnlistmenU eenlistment Document (DD Form 4).

   33. CERTIFICATION OF RECRUITER OR
                    I have reviewe all information contained in this docu ent an , to the best of my Judg ent an betief, the ap licant fulffls all legal
   pol cy require ents for enlistment. I accept him/her for enlistment on behalf of the Unite States (Enter Bran h of Sen ic )
                Marine Corps and certify that I have not ma e any promises or guarantees other than tthose listed in Item 32.a.
   above, i further certify dial service regulations governing such enlistments have been strictly complied with an any waivers require to effect
   applicant s enlist ent have been secure an are attac ed to this document.
   b. YPED OR PRINTED N ME {Last, First,              0. P Y         , EC UITER I.O. OR   8. SIGHATUtJf f fjr X                       f. DATE SIGNED
     Mid le I itial)                                     GR DE        O G NIZ TION                                                       ( YYYMMDD)
          OYSOT KOLENC. M.J.                                           X-1308                                                          to to 066 $
                                                                SECTION V - RECERTIFICATION
   34. RECERTIFICATION BY PPLIC NT AND CORRECTION OF DAT T THE TIME OF ACTIVE DUTY E TR
   a. I have re ie e all information contained in this ocu ent this date. That i formation is still correct and true to I ie best of my knowle ge and
   belief. If chan es ere re uire , the original entr has been marked See Item 34" and the correct infor ation is provi ed below.
   b. ITEM NUMBER           CHANGE REQUIRED
                                                 E3I
      1# Ca
  *>3         c              M fe ir il oV~G~$A\ OrS cf. fxL Mlcii



   d. PPLICANT                                                     8, WITNESS
   tDSIGMATUREI hj                                (2) DA E SIG ED (1) YPED OR PRINTED NAME (La t,        (2i rank;       IATURE
                                                     (YYYYMMDD)      Fir t, Mid le Inilia!)                GRADE


   DD FORM 1966/3, MAR 2007                                                                                                                          Page 3



                                                                                                                                                3
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 2 of 39 PageID #: 346




  35. NAME (Last. First, Middle Initial) 35. S< ICIAL SECURITY                                                                             NU BE
  Dunn, Daniel Austin                            XXX-XX-XXXX

                                                              SECTION VI - REMA KS
                                (Specify item(s) being continued by it m number. Continue on separate pages if nece ssary.)

              LEVEL WAIVER APPROVED ON
    WAIVER #

                          MEPS LIAISON

   PARTIAL 1ST PREPARED O PARTIAL 1ST P EPARED ON
   PU/HANG CRUNCHES PU/HANG CRU CHES

                          MEPS LIAISON                                                                    EPS LIAISC N
                                 a#*##*#**#***********###*####*# ******* #tt### 1Ht*#*#**#**#******#*#**-#**** *****iH«He*********************
   I HAVE REVIEWED THIS ENLISTMENT P CK GE FOR ACCURACY N D COMPLETENESS. I FIND THE API 'Ll C N QU IFIED FOR
  PROCESSING AND ENLISTMENT NTO THE UNI ED ST TES M RINE CORPS . " . f\

                                                                                                c -4= ~
                                                                                               SNCOIC
          Authority to enlist/ship granted by
    e-fc. * ( 10170 ,                               - Au,h0Ii„ to enlist ship granted by
    Waiver Ty e Waiver Control # Waiver Code ,
                                                             &IS / t mo /fM
                                                             Waiver pe \Vaiver Control # Waiver Cods
           Authority to enlist/shi granted by
     E**R /                 o x , bc€
    Waiver ype Waiver Control # Waiver Co



                                                                                                                    f56 16:* l>oas-id.
         mk
                                            (i <$UL|rc 0                       30\a>!£&- .
                                                                                                                       DD FORM 1966/6 YES
                                                                                                                       ATTACHED? (Xone) m
                           SECTION VII ¦ STATE ENT OF NA E FO OFFICIAL MILITARY E< JORDS
  37. NAME CHANGE.
      If the preferred enlistment name (name given In Item 2) is not the same as on your birth certificate, and It has no i been change by legal procedure
  presc ibe y state law, and it is the same as on your social security number card, complete the following:
  a. NAME AS SHOWN ON BIRTH CERTIFICATE                                        b. A E AS SHO N ON SOCIAL SECU TY NU B CARD


  c. 1 hereby state that 1 have not chan ed my name through any court or ott er legal procedure; that 1 prefer to use th e name of
                                                                       by v/hlch 1 a known in the community as a natter of co venience
  and ith no cri inal intent. 1 further state that 1 am the same person as t e erson whose name is s own in Item 2.
  d. APPLIC NT
  (1) SIG ATURE                                                                                                       2) DATE SIGNED
                                                                                                                        (YYYYMMDD)

  e. WITNESS
  (1) TYPED OR PRINTED ME (Last, First, Mi dle Initial) (2) PAY GRADE         (3) SIG ATURE


  DD FORM 1966/4, MAR 2007                                                                                                                        Page 4
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 3 of 39 PageID #: 347




                                                                            STATEMENT OF UNDERSTAN
                                                                      NO MISTAKES are permitted on this document
                                   The appicant must fill out Blocks 1 through 31 (Blocks 1, ,4a, are excluded) in their own handwriting, iniljal eac item to indicate un erstanding, and
          APPLICANT
                                   sign and date the agreement accordingly. Ensure you receive a cop of this document

       MEPSL /'NCOIC            a) Certify Hie proper explanation of t e agreement to t e applicant, b) Certify applicant quaBfioation, c) Certify t at OPS MCRISS personnel have assigned
                                a program in MCRISS, d) Ensure the a plicant is given and arent/guar an, as applicable, a cop of this a r¦ je ent at toe t' e of completion.
                        Lssl                                         ftet                                            Mi                                                         (Data
     NAME                    DUNN                                         DANIEL                                                    SSN:XXX-XX-*0                                 aotoosae

                                                                                           AGREEMENT
       11 understand that this statement of understan ing represents the total agreement en supersedes an other revious agreements, tpveen myself and the                             (Inilisls
       I United States Marine Corps conce ing enlistment guarantees stated within.

       11 understand t at I am enlisting hi the Selecte Marine orps Reserve in the below stated enlistment incentive program listed in Pan 4, and can be assigned
       land traine to sen/e in the MOS liste in the Occupational Fietd(s) specified in Para 4b below. I ha e had the o portunity to review |he MOS listed under t is
       Ioplron and acknowledge THE SPECIFIC MOS is guara tee to me under this enlistment option.

                                   MARINE CORPS RESERVE OPTIONAL ENLISTMENT PROGRAM (ROEP
      iPrografnCoc'e:

                                                                                                   |MOS: (oSSJ SHORT TITLE: Al&CJfyFT £gbfv A)££
            ZY                                            ROEP                                       TECH\!t /\h
                                                                                                    RUC:_&tf3£

                                                   INACTIVE DUTY TR INING (IDT) TR INING QBLIGATIQ S
      I i understa d that I sm                                                    Re weS ni-BNlstmerT             jrbgjprri RCEP) (or a period1 TuridefstIH
      I (hat for the next F0W(4) YEARS {K(ft                                        SIX {6} YE RS [fot;             fline out non applicable yea s, then circle applicable
      I years & in ithd selection) following assignment to Initial ctive Dut Traini g (IADT) wttibe required to satisfactorily partlc ate in drills, Satisfactory articipation
      I consists of attendance at and satisfactory performances of 48 scheduled Inactive Duty Training (IDT) eriods (usualy 1 weekend pe o th) and not less than
      114 days (exclusive of travel time) of Active Dut Training (ADT) uring each year of my contract, f4y remaining cfcfigatiori will be hi In ividual Read Reserve
      l(IRR) status.
      11 will be require to attend IDT and ADT perio s as prescribed, an 1 understa that faJure to do so may tesuS. in my being or ered 0 active ut by the
      I Commandant of the Marine Corps for a eriod of 2 years, less an period of active dut or ADT 1 ma have already served, I also un Jerstand t at m failure to
      I attend IDT and DT periods could result in a less than honorable discharge. I understand that while in the SMCR (IDT stat s), I will lot be exc sed from ADT
      | for toe urpose of attending college.
        I ackno ledge that the location of y Reserve U it in block 4b is correct                                                                                                     EE
      11 must eq est a waiver from the Commanding Oflicer/Site Commander of my initial Reserve Unit i order to transfer to a different uni pitor to com leting six
      [consecutive months of IDT's at my MBal Reserve Unit.
      11 will report to my initial Reserve Unit for scheduled IDT's on the dates and at the times I am ordered to report
                                                                                                                                                                                                  p
        I must keep my Commamf ng Officer/Site Commands informed of m current address and phone number at all times.
      Ilf 1 change my place of do icfe, t must join anotier MarineReser s unit located within the staidard 100- ile radius fro m new do nfcie
       11 realize tiiat duri g the periods of ADT and during all y scheduled IDT dril periods, I will be subjected to the same disci linay contijot and regulations as a
      I member of the Regular Marine Corps.

      11 understand that I am expected to maintain the required acceptable standards of dress, hygiene, attitude, decorum, an effort durin         IDT and ADT eriods. bb®;
        I as briefed on my fut re ese ve Unit the I specls-Instnjctor/Co anding Offioer/Stte Commander o byfc nmaml                                       Circle one), Date
      | Intervie was conducted (see pa e DD1S66/4 tor interview date):

                              INDI IDUAL READY RESERVE (IRR) AND RECALL OBUGATIOMS
      II commll   ant that
          un erstand  whicI amcommences
                                  eligible, u on
                                              on the date for
                                                  request  of departure   from
                                                              transfer from  theIADT.
                                                                                  SMCR (IDT status) to t e IRR fofiowing satisfactory completion of n ROEP 4 x 4 or 6 x 2
         I realize teat I ll be liable for involuntay recall to active dut in case of natio al emergenc declared by the President of the United lates and I may be
        ordered to active duty (ot er than for training) for not more than 2 consecutive ont s. Furt er, In time of national emergenc or we declared by Congress, or
        when ot erwise authorized by law, I may be ordered to acti e duty (other than for training) for the duration of the national eme enc x war and for 6 months
        t ereafter.
                                                   APPLICANT ACKNOWLEDGEME T AND CERTIFICATIO
  I understand I must fill out this document truthfully and completely, I further understand that failure to complete any part of this for dlsquBiijf es me for a clearance and the incentive
    rogram. Finall , I understand that ANY promises made b my recruiter or an one else, hich are not contained in this written agreement rre NOT b ndin on the Maine Coips.
                                                                                                                                    Date
    SIGNATURE                                                                                                                                 /oo&a
                             i a s'ena A   App a s 7n the S f ature Slo c Atova
    PRI T AME



       MC01133R.23E_SfJCR                                                         Headquarters Uarirra Corps Reserve ffairs (RAP)      FORM HUM ER: 1133R ZY 6X2 R0EP|1) 01 J N 2000
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 4 of 39 PageID #: 348




                                                                                                                                                                 B
                                    MARINE CORPS RESERVE OPTIO AL ENLISTMENT PROGRAM {ROE P) {Page 2)

       NAME              ¦last
                              DUNN                                               FIRSTr


                                                                                          INITIAL TRAINING
                                                                                                                     mT
                                                                                                                                              E     XXX-)X- W6S


        I understand that ml                   Marine Corps Recruit Defottraining, Marine Corps Com at Training (MCT), and Military CcapaSonal S ec ; il (MOSJ fo nal schooli
       Iwithln 365 days of enlistment.

        I will attend Marina Corps Reciuh Depot training first, followed by MCT, and then my OS formal school.
          I understand that folCowirg arine CorpsRecrjItDepoUraining, I may reoeiveupto toda s leave before co mencin MCT and OS forma! scho lin . The length of toy
       jlleave may vary, ependent upon coor ination of training phases.
       [The MOS for whkii I am enlisting for in biockdj) has been described to me, amt I understand Its pr r quisite qualifications.


       I! receive  training
           also realise ihal inafter
                                 thecompletion
                                     MOS desi nate  abo eperiod
                                               of m fADT  In biociolb.
                                                                that the Marine Cor s ma assign me to a bSet which involves responsibilities quite different f om those for which I ma
        I tsiOerstand t at uring IAP7 period of less than three monl s, I i not be ellaibfe to start Electronic Fun s Transfer (EFT) silolment for any financial rea
        i understan ihat during ihe IADT, I wit be BnlSfed wily to pay an allowances which accrue w ile o IADT. I w ll not e eligible to receive any specfal payments or onuses
        prtor to completior of my WBal tra ning.

        I ealize ihat iff an disqualified fronassignrent to abllel equiring this MOS ariersnSsIment, d e to discovery of fraudulent enlistment, serious bn aoh of discipline,

        reassigned
      I jnish enl un soother MOS which
                     er the Uniform Codeserves   the Jusltee,
                                         of Military nee s anfailure
                                                               convenience
                                                                     to masterof he
                                                                                 t e traini
                                                                                      arineg,Corps.
                                                                                              or by y failure to maintain necessary qualifications for my MC 8,1 may ba di charged

                                                                                 INCENTIVES AND BONUSES
      ll reafee that I am oniy eligible for the ont omery G.I. Bill Selected eserve ( 0B-SR) entitle ents (which provides for educational asslslance) If have agreed to serve
        least 6 years (K4) Ir toe SMCR (IDT status).
      ll un erstan that I am not e igible fbt the Command Recruiter Program and the Pemtissve Recruiter Assistant ProgranfPRASP).


      II promises
         understandwllthat
                        be there
                            containe
                                 are noin monetary
                                          a separate Statement
                                                   promises beingofma
                                                                   Uneerstanding  (SOU)
                                                                       te me in this      enlitiedZT
                                                                                     Statement   Of UnSR1P   Of ZS(SOU).
                                                                                                       erstanding  Education Kicks .
                                                                                                                         An monetary
      11 certify that I am NOT on the Incremental IniSal Active Dut (IIA0T or 92 DAY SPLIT Training) program.
                                                        APPLICANT ACKNOWLEDGEMENT A D CERTIFICATION
  This Sletement of Understanding and my Application for E listment constitutes the enllrety of my enlistment a reement with the Marine Corps.' realize thi t this "Statementof Understanding" will beco e an
  attachmenl to my enlstmenl contract. I understand Ihal mys bsequent chan es to this agreement, as required by Bcecullve Or er, la , or other negulaiit mis, will have the same force and effect as the

  provisions contained herein. I certify that I have rea and un erstand my uties, espo sibilities, aid obli ations fo the Mari e Corps and, In consideraiior ftfor the benefits I hope to erive Tom my enlistment
  agree to the terms ouliined above. Finaly, I understand teat ANY promises made by my recruiter or anyone else, which are not containe in ffiis written sfereemenl are NOT binding on ie arine Corps.
                                                                                                                                                                                         H BBaS "
       SIGN RE
                                      Rare ta t t y S
       PRIffl NAME

                                                                              MEPS LIAISO CERTIFICATION
   un erstand that I am responsible for ensuri g the ap licant lully understa ds this Reserve Optional Enlistment Program (ROEP) SOU. I forther acknowfi!e Ige foat as the MEPS Liaison I have screened this
  applicant for the projyan an is fiily qu ified IAW MC01130.53_ Enel 6 S Dara 5 above, or a CRC level Enlistment Incentive Option Criteria Waiver ha been approve in MCRISS, and a valid MCROC
  program in MCRISS. Lastly, I have ensured ihat no other promises (written orverbai) have been ma e to this ap licant other than ihat slate here In the OU.

                                                                                                                                                               xxx-xx- 3S3"

                                                                                                                                         ¦Nams £nc El et of penan provUing QSH



                                      d&[0O(S7(sl                                                                                                                                 2 .




         MCO t1333 $£_SMCR                                                        Headquirtsflj Mariw Corps Res e Affairs (RAP)                        FORM* JMBER:1133R_ X2ftOEPt2} 01J HKS
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 5 of 39 PageID #: 349




                                           STATEMENT OF t NDERSTAWDING

                       KARINS CORPS PO ICY CONCERNING ILLEGAL USE OF DRUGS

     1. P pose. the urpose of this docu ent ia to m&ka au te that you
     com letely undexstand the M rine Corps Policy on th illegal us?: of drugs.

    2. Policy. Th illegal distribution, possession or use of dm gs is not
    tolerated in the Unite States Marine or s. Furthermore, ea        ins anc o£
    illegal drag use by a Ma ine m kes tha Marine imC.lt for d ty a id a risk to
    the s fet of fellow Marines.

    3. Ceirt s ficati n. X certify that 1 c mpletely understand th                      Ma ine Corps
    policy on the illegal, use of drugs. I understan hat I will                         e screened
    fo alco ol and civet! a urinalysis t«bt- for dr gs during my ini                    ial mrps
    physical, and given & rinalysis test f-or rugs viithin 24 hours                     of my arriv l
    at, recruit training. T un erstand that i£ I t st positive for i                    trugs or
     lcohol at the MSs?S, X will b dis ualified for enlistmen . I                       understand
     that if I t st positive on the ur.i«alyai.s at MCP that I /.ill   aobject to
    an administrative discha ge from the Marine Corps and possibly    0 courts
    mar ial. I understand that once I enlist into th Del yed Entr      Program (o
    SMCP. awaiting IADT) any illegal use of drugs may advers ly &££e ct my ability
    to commence active duty for tr i ing, to obtain an enlistment pr og am, o

                                                                          20100525
                                                                           (Date)

                                                                          594-96-1 58

          (App l i ca n t * »¦ P r i. n ted Natoe I               {Social Security Numbe !

    4. Recruiter v ification. r ce tify that 1 have completely explained t'n&
    Marine Corps policy on the ill gal use of drugs to the above nanad applicant
    ana advised         Dum..tonielA tm to be thoroughly honest in
    completing the Drug Abuse Screening Form.

                                                                           20100525
                                                                           (Oate)

    5. MBPS Liaison Verification. I cert fy that 1 have cornpiet ly ex lained
    tha Marine CorjE'S j?c pS.c.y illegal use of drugs to the; afoovsji named
    applicant          Dunn, Daniel Austin                   to be thorough
    honest ijk SS yp)y£%X'ftJnv oi Al-irts® Screening Form.

                                                                           20100525
                                                                           (Date)




                                    ANNEX A
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 6 of 39 PageID #: 350




                                   DAT REQUIRED BY THE PRVACY ACT OF 1974 !
                                                         (5 U 8, C. 652A)

                                                            fir A GE ER L
                                           .
     The Martfts Cor s uses 9 variety of farms' in admin stering matters- rafated ip the individu l Martne. forms. £re nei eeary
  far enftetmerit and ?eenlistmefii, evaluating peftormanoe, pplying for tr ining anti sssigoitieatts, g enting l av&, dfedptirraty
  action, a miruaiering pay, and other p noses. In somia nsta ces, t ese forms irtv ye the ricti ctton bf pprsorial
  iritontistfon •rfaft the tdiyiduaf Marine, informjticm such es hot e address and telephone mjm&e , names and other
  information on dependants, preference far diityv address, on leave, and the individual s Sociefl Seco itv vurnber ate
  iltustretivs of fSte info mai'or asked for on farms. ;

     The rivacy Act of 1974 requires that you be informed of tfie aiahc Ky, pprpos.es, jsss, ind effects of net ro iding
  rnlormaiion when s «requested from you. In or er to sfiminal.e the need far issuing an tndiifdual stateme t ecft time
  information is requested Irom you about; matters such as thoss descrihed, thifr statement selvas as a.on-tihte Privacy Act
  Statement which is inten ed to satisfy t e requimmenis' of the Priv cy Act when forms elated to.youf porsorthdl and.pay-
  records are used. If you desire more information about & specific far hen It is used, youe commanding officer wBI
  provide stKh information u on ragusst.

     Pursuant -to the Computer Matching and Privacy Protec ion Mt of 1988 (P.L. 100-805},, i nfarmatiert fumished ay ot-
    Bl be subject to verification by computer matching finfert aliy or with Bnother specffic a.geripy}. Theinatcli may fee
  necessary to erify accuracy of data, ajvi to-uncover waster fra d, of abuse to F deral Progtetes
                                   P RT B - BilFpRMATlOW TO BE FUftfflSHEfl TO "iWf VlCAfjU.'; ' '
  1.           UTHORfTV’                                       M                              '

      itle 5, U.S. Code, Sectiwi 301, s$ the basic authority for maintaining personnel and psyimcords, Use frf Social
  Security Number as a means of pe sonal identification is author feed by Executive Order 939 of 23 November 1043.

  2, PRINCIPAL PURPOSES !
                                                                                                   ;
     The basic purposes of personnel and pay records are to enable officiate snd employees of the Marine. Corps to
  efficiently manage personnel resources to administer pay and allows ncesj to screen e.nd bplect individual's for promoton;
  to. provide eclticatio-nal sod s/eintog pfagrams; to administer appeals, grievsnces, cHscipline, Ihlgatic i, investigations, snd
  adjudication; of claims; lo ad inister benefits and smitierneots; ahcf to manage ret emenf s d veterans affairs p ograms.
  Funner information about the urposes end uses of information being re uestsd. frcm can be, obta ned toy consulting the
  apy.fe.3bfs description lot system such as the following:
                             SYSTEM DESCRIPTION SYSTEM NUMBER
                      Marine Corps Milita y Personnel Records System M 00008
                      Bortd end Allotment System M(T) 00004
                      Joi t Uniform Military Pay SystenvManpower Management System MFC 000 3

  sri          uT»Nfeui                                   ~                                        *         '
     Information included in personnel and pay records is used by officials and ..em loyees of the Marine Corps in the
  execution of their official duties. The information Is also used un er certain conditions.by officials and. em loyees
  elsewhere in the Department of Defense; by othe Federal agencies such s the Gehoral Accounting Office; Office of
  Personnel Management; Veterans Administration: the Federal Bureau of Investigation and other Federal, state, and local
  law enforcement authorities; and the General Ser ices Administration, infcnnatiion is also famished to Congressional
  sources. Your Social Security Number is used ss a eans of personal identification..

  4. MANDATORY OR VOLU TARY DISCLOSUR AND EFFECT ON INDIVIDUAL OF NOT PROVIDING I FORM TION
      Disclosure of informa ion reouired on forms related to . ersonnel and pay records is mandatory. Anindiv dwal may, at
  his or her option, elect not to apply fo benefits and services to-which entitled (lea e, registration oi allotments, etc,) but.
  once the inaividua! has made the decision to apply far such benefits t e disclosure of information, on rela ed fa ms
  becomes-a mandatory action. Failure to provide requeste nfor ation could have the effect'of denying certain benefits
  and ould hamper the- efficient management of an individual's career while i the ari e Corps, Disclosure of our. Social
  Securit Number if mandatory.
                                                                                                   *-
                               FACT C - STATEME T OF UNDERSTANDING BY THE INDIVIDUAL
        I have read and understand this statement, f un erstand that I may nave the Gpporajn lv to review published
     systems notice sand cu rent Marine Corps directives hic perteip tertorms w ich i an dsfce to complete.
    20100Et5                                                                                       I S9A-95-W63

               Date                               Signafuteof the ndi idual                               Social Security No,
  PRIVACY ACT STATEME T FOR MARINE CORPS PERSONNEL AND PAY RECORDS                                                        .15211)
  NAVfwc t toco ev. $-ao! leri sw.- QUM-ir-ow-aaca

                                     (FM Original Jit DOR or SRB; Provitte Copy t& indivkkm!}
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 7 of 39 PageID #: 351




                                                                                .



                                DISCLOSURE ACCOU TING- FOf m                                                                                 .       .


                                                              RECORD OF DISCLOSURE




                              UNAUTHORIZED DISCLOSURE OF PERSONAL INFORMATION FF OM
                          THIS RECORD COULD SUBJECT THE DISCLOSURE TO CRI I AL PE NALTIES
 1. This is Jo remain a pormanont port of tho record described below.
 2. An entry must be made each time the record or any information f om t o reco d Is viewed by, or furnished to eny perso   or agency, except:
    a. Disclosure to DOD or DON personnel having s nee to know in (he performance of their official duties.
    b. Disclosure of Ite s listed In paragrap s 13b(2){e) and (t) of SECNAVINST 5211.6 sari s.


 TITLE 8, DESCRIPTIO OF RECORD




     DATE OF                    METHOD OF                                                            NAME & ADDRESS C PE SON OR AGENCY TO WHOM .
   DISCLOSURE                                                   PURPOSE OF AUTHORITY
                                DISCLOSUR                                                             DISCLOSED, WITH SIG ATURE IF DE IN PERSON




                                         . • 1




                                       - .




 OPNAV 52111 (MAR 1992)                                                                                                                     Pnge 1 of 2 Pages
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 8 of 39 PageID #: 352


                                                                                                               *
                                                                                                                              G
                                                              ADMINISTRATIVE REMARKS (1070)
 date 20100712                                                        DATE

 Articles UCMJ explained to me this date as require by Article 137,   Articles UCMJ explaine to me this date as required by
 UCMJ.                                                                Article 137, UCMJ.




                   (Signature)                                                             (Signatur )




  NAVMC 118(11) (REV. 3-82) (Ef=) SN: 0109-LF-062 8400 U/l; SH
  PREVIOUS EDITIONS WILL BE USED
                                                                           11.. „
                                                                Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 9 of 39 PageID #: 353



                                                                                                                                                           g -a 2 S
                                                                                                                                                           r § £ s-S
                                                                                                                                      S
                                                                                                                                      «®   s=
                                                                                                                                                           O O to
                                                                                                                                                           4- x    S o o
                                                                                                                                                                           g
                                                                                                                                      CD ¦= <D             C 0)    g TO T
                                                                                                                                      s S <be
                                                                                                                                             ~ -55                      ; s«
                                                                                                                                                                        » nj 3 © ©
                                                                                                                                           c a. c
                                                                                                                                           ca g ©                 §g-SS
                                                                                                                                                                  •S     1 2
                                                                                                                                                                     gw-s-o
                                                                                                                                                           ©
                                                                                                                                           £©                   g.lls-g.8«§
                                                                                                                                                           ©
                                                                        o £                                                           CO 2=£i2             © © 30 © 0
                                                                                                                                             . >,©
                                                                                                                                                           © 3   P O  ff? *¦
                                                                                                                                           ¦D -Q G3        cc 'SQ.-gSng gc
                                                                                                                                            © "D TJ               m C       £¦ = U C
                                                                                                                                           =0 ©
                                                                                                                                                   ©              q8 = s-3§3
                                                                                                                                        CEc                ©
                                                                                                                                     ~o © © O              cc
                                                                        < B                I                                      0E ©X~                   ©
                                                                                           IU                                         - >
                                                                                                                                        ©©   S
                                                                                                               G)
                                                                                           £D
                                                                                           s
                                                                                                               O                  <0      <0 ra            c      ®g2e-|si
                                                                                           3                                      0)0      .52                    "ctr © « S         £1
                                                                                           Z                   C
                                                                                                               O                  i          5
                                                                                                                                            >©}
                                                                                                                                           _£= :
                                                                                                                                                           O)     g © 2 ® C >»T) 1
                                                                                                                                                                   •rlS-E ccs
                                                                                                                                                                                                S
                                                                                                                                                                                                O
                                                                        CL
                                                                                           t
                                                                                           t£
                                                                                           O Cd
                                                                                                            CM
                                                                                                            in
                                                                                                     2i co r**
                                                                                                     111 Q_
                                                                                                                                           3o=
                                                                                                                                           = ?=; =
                                                                                                                                                                  1    O -Q 5 =
                                                                                                                                                                              :©2
                                                                                                                                                                       ® ra ¦ 3 c o ¦
                                                                                                                                                                                                ©
                                                                         )
                                                                                           UI (D                                           g-o §>                      ¦S D mn « «              Ed
                                                                                           tf O
                                                                                                     U_ LU X                          o-S2 ao = .
                                                                                                                                                                                                ©UJ
                                                                                                                                  CD © > cnn c                                                  © rr
                                                                                                                                  © >      5 50                         B-sISl                  ©3
                                                           Ui                                   (D
                                                                                                0>
                                                                                                     o to w
                                                                                                                                  co
                                                                                                                                      <
                                                                                                                                           OT-g g 8
                                                                                                                                           JSlI«
                                                                                                                                                                       © =: © c 3
                                                                                                                                                                                                go
                                                                                                                                                                                                    i
                                                                                           w 0>
                                                                                              3      Q. i I                       © c
                                                                                                      . < <                       § c3 o Sw §0) g          * 8                                   •x
                                                                                                in        aa                      > T5
                                                                                                                                      © = §£                                                    Is
                                                                                                                                                                                                 co
                                                                                                                                      © <U o <u 3                                               ¦S
                                                                                                                                      o    § l                     I jX ;r I
                                                                                                                                                                           U- VJ                ©o
                                                                it
                                                                 Z o
                                                                   <            f-
                                                                                                                                      ta
                                                                                                                                      c:   |ES S           >.           ¦=-«j ©2                 D 2-
                                                                                                                                      O
                                                                                                                                      o
                                                                                                                                                           r>              »Q l                  »._i
                                                                                                                                                                                                to i
                                                                                                                                                                           «©£©
                                                                                                                                      J o «   - o
                                                                                                                                           © 7*1                                                    5
                                                                                                                                                                                                    >»
                                                                                                                                      V) § ® © s                  ©© ©         ' ! .©a.-©
                                                                                                                                         J c = c:                 2gcQ.££L ©©                   ©
                                                                                                                                      © © 3 CB tB                                               c -u
                                                                                                                                      © ©_O                       $ggg£g®£f                     C *- 03
                                                                                                                                                                                                ©< £
                                                                                                                                      $    © <0 w i2               >» f rr<
                                                                                                                                                                           ©O                   0 q O)
                                                                        o                                               o                  C
                                                                                                                                             «C
                                                                                                                                           ©©c_
                                                                                                                                                                  J3 as 5?
                                                                                                                                                                     og£|?S.S
                                                                                                                                                                                                    §5
                                                                        2 E                                             CO
ENLISTMEN/RENLISTMEN DOCUMENT AREDFORCESOFTHEUNITEDSTAES                             111                                CO                   5y?* ®
                                                                                                                                           C ©X                        3
                                                                                                                        o                  o£32                      ©©©©. >                    ®f- g
                                                                                                                        o                                               r* <d
                                                                                                                                                                        c   c :jcp
                                                                                                                                                                                                    Si
                                                                                                                        o                  S a.a-g
                                                                                                                                               £<
                                                                                                                                                                  . - ¦= © -C > c
                                                                                                                                                                  ©©Ss 5=                       <B - ©
                                                                                                                        o>
                                                                 oCO                                                                            ; ® 12          E tW     © o> CD
                                                                                                                                                                      r o_                      cto E
                                                                                                                                        ©      S              I   = £-0 § © -                   o o
                                                                                                                             c                 ©                   * - -- O it O) ¦
                                                                                                                                                                o cC-er
                                                                                                                                                                O       » * •p 03
                                                                                                                                                                               © _?¦ i*- r hC
                                                                                                                                                                                                z=UU
                                                                                                                                                                                                O C3
                                                                                                                                          2 £f.            O) © _ tci=
                                                                                                                                                                     = *JK!
                                                                                                                                                                       **-r mmo_Q cS O » <5     <D «5
                                                                                                                                      -0=0
                                                                                                                                        = o a>c-
                                                                                                                             CD       J-                   £        ° 0. -5-D               5    w Q -s
                                                                                                          CQ                      © s«£                    CoSg  CD   g"O  a0"
                                                                                                                                                                             «> O        -» 0   . 1U S
                                                                                                                                        , ® S3
                                                                                                     SO O I°                 = 00 © <u £: © o                   ® to- - **-
                                                                                                                                                                Q_          5                   £SSS
                                                                        •       &                           if)                   CD    ,5 ©                           £ £ g q.®                £2
                                                                                                                                                                                                ~ -c
                                                                                                     a cc .                       © ©  ©
                                                                                                                                     i SE                         J2
                                                                                                                                      5»                          iCOgf jOp ®                   w W
                                                                                                     cc                                        -1 O? c
                                                                                                                                                                  n ®-s£-d £                    o CC CC
                                                                                                     o Q U)         S                          S'® ®                                            © L
                                                                                                     o                                         E2 5               SS| Sg_l£-s g                 £ W 5!
                                                                        (/> .                        IU
                                                                        m®
                                                                        iil                          cr   <X                                                      l«li2c£       l£              © < .«
                                                                                                                                                   I- c                                         £ S
                                                                -J2.c   si                           IL
                                                                                                     o yj                                      S £• £
                                                                                                                                                                  13 to E © !r S <o
                                                                                                                                                                                            S   5>iu !J!
                                                                                                     UI V -
                                                                                           UE
                                                                                           S2 yj     S< O                                      §11
                                                                                                                                               J2 c c
                                                                                                                                                                  S Q.-n © 3 2 i
                                                                                                                                                                                                85*
                                                                                           <2 Z           -1 z
                                                                                                                                               c       S
                                                                                                                                                                  ing-'=-§<sSg=J®
                                                                                                                                                                  m - -o <£ %        c          i->- i
                                                                        0-2                 D         : ® Q                                    iU <5 S
                                                                                                                                                                  to E c CD © m
                                                                                                                                                                  CO C3 := =5 _ 73 E  52 2 i      • 5 -S
                                                                                                                                                                                                O < 5l
                                                                                                                                                                                                           DFOR4/1,OCT207previousEDITONisob let.
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 10 of 39 PageID #: 354




                                 C. PARTIAL STATEMENT OF EXISTING UNITED STATES LAWS
   9. FOR ALL ENLISTEES OR REENLISTEES:                                       d. As a member of the Ready Reserve (to include Delayed
        I understand that many laws, regulations, and military customs     Entry Program), in time of national emergenc declared b the
   will govern my conduct and require me to do things under this           President, I ma , ithout my consent, be ordered to serve on
   agree ent that a civilian does not have to do. I also understand        active duty, and y military service ma be extended without
   that arious laws, some of which are listed in this agreement,           my consent, for not more than 24 consecutive months (10
     irectly affect t is enlistment/reenllstment greement. Some            U.S.C. 12302). My enlistment may be extended during this
   examples of how e isting laws ma affect this agreement are              period without my consent (see paragraph lOg).
   e plained In paragraphs 10 and 11. I understand that I cannot
   change these laws but that Congress may change these laws, or              e. As a member of the eady Reserve, I may, at any time
   pass ne la s, at any time that ay affect this ag eement, and that       and without my consent, be or ere to acti e duty to complete
   I will be subject to those laws and any changes they make to this       a total of 24 months of acti e duty, and my enlistment may be
   agree ent. I further un erstand that:                                   e tended so I can complete the total of 24 onths of acti e
                                                                           duty, if:
      a. My enlistment/reenllst ent agreement Is more than an
   e ployment a reement. It effects a change in status from civilian to       (1) I am not assigne to, or participating unsatisfactorily In,
   military member of the Armed Forces. As a member of the Armed           a unit of the Ready Reser e; and
   Forces of the United States, I will be:
                                                                              (2) f ha e not met y Reserve obl gation; and
      (1) Required to obe all la ful orders and perform all assigned
   duties.                                                                   (3) I have not served on active duty for a total of 24
                                                                           months (10 U.S.C. 12303).
       (2) Su ject to separation during or at the end of m enlistment.
   If my behavior fails to meet acceptable military standards, 1 may be        f. As member of the Selected Reserve or as a member
   discharged and given a certificate fo less than honorable ser ice,      of the Individual Ready Reserve mobilizatio category, when
   which may hurt my future job opportunities and m claim for              the President dete mines that It Is necessary to au ment the
   veteran's enefits.                                                      active forces for any operational mission or for certain
                                                                           emergencies, I may, without my consent, be or ered to active
      (3) Subject to the military justice syste , which means, among       dut for not more than 365 days (10 U.S.C. 12304). y
   ot er things, t at I may be tried by military courts-m rtial.           enlistment may be extended ourin this period without my
                                                                           consent (see para raph 10g).
       (4) Required upon order to serve In combat or other azardous
   situations.                                                                g. During any period members of a Reserve component
                                                                           a e servin on acti e duty pursuant to an order to active uty
      (5) Entitled to recei e pay, allowances, and other benefits as       under authority of 10 U.S.C, 12301,12302, or 12304, the
   pro ided by law and regulation.                                         P esident ma suspend any provisio of law relating to my
                                                                            ro otion, retirement, or separation from the Ar ed Forces if
      b. Laws an regulations that go ern military personnel m y             e or his desig ee determines I am essential to the national
   change without notice to me. Such c anges may affect my status,         security of th United States. Such an action may result In an
   pay, allow nces, benefits, and responsibilities as a mem er of the      extension, wit out my consent, of the length of service
   Armed Forces REGARDLESS of the provisions of this enlist ent/           specified In this agree ent. Such an extension is often called
   reenlistment document.                                                  a stop-loss" extension (10 U.S.C. 12305),

   10. ILITA Y SERVICE OB IGATION, SERVICE ON ACTIVE                           h. I may, wit out my consent, be ordered to perform
   DUTY AND STOP- OSS FOR ALL MEMBERS OF THE ACTIVE                        additional active uty training for not more than 45 days if 1
   A D RESERVE COMPO ENTS, INC UDING THE NATIONAL                          have not fulfille my military service obligation and fail in any
   GUARD.                                                                  ye r to perform the required training uty s tisfactorily. If the
                                                                           failure occurs durin the last year of my equire membership
       a. FO LL E LISTEES: If this Is my Initial enlist ent, I must        in the Ready Reserves, my nlistment may be extended until I
   serve a total of eight (8) years, unless l am sooner ischarged or       perform that ad itional uty, but not for more than six months
   other ise e tended by the appropriate authority. T is eig t year        (10 U.S.C. 10148).
   service requirement Is called the Military Ser ice Obligation. Any
   part of that service not served on active dut must be served in the     11. FO ENLISTEES/REENLISTEES IN THE NAVY,
   Reserve Component of the ser ice In which I ave enlisted. If this Is    MARINE CORPS, O COAST GUARD: I understan that if I
   a reenlistment, I must serve the number of years specified in this      am serving on a naval vessel In foreign aters, and my
   a reement, unless I am sooner discharge or otherwise extende            enlistment expires, I will be returned to the United States for
   by the app opriate authority. Some la s t at affect when I ma be        dischar e as soon as possible consistent with m desires.
   ordered to serve on active duty, the length of my ser ice on acti e     However, if essential to the public Interest, I understand that I
   duty, nd the length of my service in the Reser e Compone t, even        may e retained on active duty until the vessel returns to t e
   beyond the eight years of my ilitary Service O ligation, are            United States. If I am retained under these circumstances, I
   discussed In the following paragraphs.                                  understand I will be ischarged not late than 30 ays after my
                                                                           return to the United States; and, that exce t in time of war, I
        b. I un erstand that I can be ordered to active duty at any time   will be entitled to an increase in basic pay of 25 percent from
     hile I am a member of the DEP. In a time of ar, my enlistment         the date m enlistment ex ires to the ate of my dischar e.
   ma be extended without my consent for the duration of the war and
   for six months after Its end (10 U.S.C. 506,12103(c)).                  12. FOR AL ALE APP ICANTS: Completion of this form
                                                                           constitutes registration with the Selective Service System in
        c. As a member of a Reserve Component of an Armed Force, In        accordance with t e Military Selective Ser ice Act. Incident
   time of war or of national emergency eclared by the Con ress, I         t ereto the Department of Defense may transmit my name,
   may, without my consent, be ordered to serve on active dut , for the    permanent address, milita y address, Social Secu ity Number,
   entire period of the war or emergency and for si (6) months after Its   and birthdate to the Selective Service System for recor in as
   en (10 U.S.C. 12301(a)). My enlistment ma be extende during             evidence of the registration.
   this period without my consent (10 U.S.C. 12103(c)).


    (Initials ol Bnilstaa/Reenllstee) Biometrically Signed
  DD FORM 4/1 (PAGE 2), OCT 2CX>7
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 11 of 39 PageID #: 355




   NAMiOF EN IsfiE/REENUSTEE (Last, First, Middle)                                     SOCIAL SECURITY NO. OF E ISTEE/REENLISTEE
   DUNN DANIEL AUSTIN                                                                  XXX-XX-XXXX
                                               D. CERTIFICATION AND ACCEPTANCE

    13a. My acceptance for enlistment Is based on the Information I have gi en In my application for enlistment. If any of that
    Information Is false or Incorrect, this enlistment ay be voi ed or terminated administrati ely by the Gove ent or I may be tried
    by a Federal, civilian, or military court and, if found guilty, ma be punished.

    I certify that I have carefully read this document, including the partial statement of existin Unite States laws in Section
    C and how the a affec t is ag eemen . Any qu stions I had e e xplained to m satisfaction. I full understand
    that only those agree ents in Section B an Section C of this ocument o reco ded on the attache annex(es) will be
    honore . I also un erstand that any other p omises or gua antees ade to me by anyone that are not set forth in
    Section B or the attache annex(es) are not effecti e an will not be honored.
    b. SIGNATURE OF ENLISTEE/REENLISTEE                                                c. DATE SIGN D (YYYYMMDD)

   Biometrically Signed                                                                20100608 16:11:46
   14. SERVICE REPRESENTATIVE CERTIFICATIO
   a. On behalf of t e United                                 MARINE  CORPS(list branch of service)
                                                                 States
    I accept this applicant for enlistment. 1 have witnessed the signature in item 13b to this document. I certify that I have explained
   that only those agreements in Section B of this form and in the attached Annex(es) will be honored, and any other promises made
   by any person are not effective and ill not be honored.
   b. NAME (Last, First, Middle)                          c. PAY GRADE              d. UNIT/COMMAND NAME
  KOLENC MICHAEL J                                       E-7                        USMC RS STATION FORT WORTH
   e. SIGNATURE                                           f. DATE SIG ED            g. UNIT/CO AND ADDRESS (City, Stale, ZIP Code)
                                                             (YYYYMMDD)             PANTEGO
  Biometrically Signed                                       20100608 16:11:46 TX 76133
                                    E. CONFIRMATION OF ENLIST ENT OR REENLISTMENT
   15. IN THE ARMED FORCES EXCEPT THE NATIONAL GUARD (ARMY O AIR):
        I, DA IEL AUS IN DUNN , o solemnly swear (or affirm) that I will support and defend
   t e Constitution of the United States against all enemies, foreign and omestic; that I will bear true faith and allegiance to the same;
   and that I will obey the or ers of the President of the United States and the orders of the officers appointe over e, according to
   regulations and the Uniform Code of Military Justice. So help me God.

   16. IN THE NATIONAL GUARD (A Y OR AIR):
       I,                                                                 , do sole nly swear (or affir ) that I will support and defend
  the Constitution of the United States and the State of against all enemies, foreign and
   omestic; that I will bear true faith and allegiance to the same; and that I will obey the or ers of the President of the Unite States
  and the Gover or of an the or ers of t e officers appointe over me, accor ing to law
  and regulations. So help me God.

   17. IN THE NATIONAL GUARD (AR Y OR AIR):
      I do hereby acknowledge to ha e voluntarily anlisted/reenllsted this day of ,
  In the National Guard and s a Reserve of the United States (list branch of service)
                                                                             with membership in the
  National Guard of the United States for a period of           years,           months,    days, under the
  conditions prescribed by law, unless sooner discharge by proper authority.

  18.a. SIGNATURE OF ENLISTEE/REE LISTEE                                                . D TE SIG ED (YYYYMMDD)

  Biometrically Signed                                                                 20100608 16:41:54
  19. ENLISTMENT/REE LIST ENT OFFICER CERTIFIC TIO
    a. The abo e oath was administered, subscribed, and duly s orn to (or affirmed) before me this date.
     . NAME (Last, First, Middle)                      c. PAY GRADE                 d. UNIT/COMMA D NAME
  WHITE ANDREW E                                             0-3                      DALLAS EPS
   e. SIGNATURE                                              1. DATE SIG ED           g. UNIT CO AND ADD ESS (City, Stat , ZIP Co e)
                                                               (YYYYMMDD)             DALLAS
  Biometrically Signed                                       20100608 16:41:54        TX 75202-0000
    (initials of niistee/Fteeniistee) Bio etrically Signed
  DD FOR 4/2, OCT 2007                                       PREVIOUS EDITION IS OBSOLETE.
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 12 of 39 PageID #: 356


                                                                                                                                         = 3CKD
                                                                                                                                                                      OMB No. 0704-0173
           RECORD OF MILITARY PROCESSING - ARMED FORCES OF THE UNITED STATES                                                                                          OMB approval explms
                            (Read Privacy Act Statement and Instructions on back before completing this form.)                                                        Mar 31, 2010
   r o public reportino burden (of this collection or information StimatKl W a oregs 20 minutes er responsa, "mauding me time for reviewing Instfuecons, searching existina data sources, ga eri g and
   maintaining the ata needed, and completing an revie ing the collectio of information, Send comments regarding this burden estimate or a other aspect of this collection of information, i ducting
   suggestions for reducing the urden, to the Department of Defense, Executive Services Directorat {0704*0173). Respondents should be aware that notwithsta di g any other provision of law, no person
   shall be subjec to an penalty for aiing to com ly with a collection of information if it oes not display a currently vali OMB co t ol number.
    PLEASE DO NOT RETURN YOUR FORM TO THE ABOVE ORGANIZATIO .
      SERVICE B. P IOR SE ICE:            C. SELECTIVE SERVICE CLASSIFICATION D. SELECTIVE SERVICE REGISTRATION O.
     PROCESSING FOR
                                        YES [X]N0
      DMV I I I                    NUMBER OF PAYS; 0
                                                                          SECTIO I - PERSONAL DATA
    1. SOCIA SECURITY NUMBE                                 2. NAME (Last, Fi st, Middle Name (and Maiden, if any), Jr., Sr.; efc.J
    s|9|4|-|9|6|- 1|0|6|8                                   Dunn, Daniel Austin
    3. CURRENT ADDRESS                                                                      4. HO E OF RECORD ADDRESS I i j [
     (Street, City, County,                                                                    (St eet, Cit , County, State, ' 1 1 1
      State, Co ntr , ZIP Code)                                                                Country, ZIP Co e)                                                               _L_L
   165 La e Trail Dr.                       DOUBLE OAK                                      165 Lake Trail Dr. DOUBLE OAK
   DENTON                  TX           UNITED STATES 75077                                 DENTON      TX      UNITED STATES                                      75077
    6. CITIZ SHIP (X one)                                                         6. SEX (Xone) |           7.a.   ACIAL CATEGO Y (X one or mor ) |                           7.b
    X a. U.S. AT BIRTH (i this box Is marked. alsoX(1) or(2))                      X| a. MALE                    (1) AMERICAN INDIAN/
                                                                                                                    ALASKA NATIVE
                                                                                                                                                   (4) NATIVE HAWAIIAN
                                                                                                                                                       OR OTHER PACIFIC
                                                                                                                                                                                    CATEGORY
                                                                                                                                                                                    (11 HISPANIC OR
         X| (1) NATIVE BORN Q (2>g? |i 0AD OF U S-                                      b. FEMALE                                                      ISLANDER                       LATINO
                                                                                                                 (2) ASIAN
         b. U.S. NATUR LIZED ALIEN REGISTRATION UMBER
        C. U.S. ON-CITIZEN 0issued)                                                                              {3) BLACK OR AFRICAN          X (6) HITE                      X (2) OR
                                                                                                                                                                                     NOTHISPANIC
                                                                                                                                                                                        LATINO
           NATIONA                                                                                                  AMERICAN
        d. IM IGRANT A IE (S cify)                                                8. ARITA STATUS (Specif )                                   9. NUMBER OF DEPENDENTS
        e. NON-IMMIGRANT FOREIGN                                                  Single                                                                    0
            IATIONAL (Specify)
    10. DATE OF BI TH                        11. ELIGIOUS [                       12. EDUC TION                               TS. PROFICIENT IN FO EIGN                               1st      2nd
       (YYYYMMDD)                               PREFE ENCE1                          (Yrs/Highest Ed                                 ANGUAGE (It Yes, s ecify.
                                                                                                                                   It No, enterNONE.)
                                                  (Optional)                           Gr Com leted)
   ULU         LJ iJL                                    BAPTIST                                   12                     NONE
   14. VALID D IVER'S ICENSE (Xone)                         IX|YES L_             NO         16. PL CE OF BIRTH (City, tate an Co ntry) |
       (If Yes, li t Stat , number, and expiration dateT
    TX 24072229 20120330                                                                    MIAMI FL UNITED STATES
                                    SECTION II - EXA INATION A D ENTRANCE DATA PROCESSING CODES
                           (FOR OFFICE USE ONLY - DO NOT WRITE IN THIS SECTION - Go On to Page 2, Qu stion 20.)
   16. APTITUDE TEST RESULTS
   a. TEST ID b. TEST SCORES
    © -
   17. DEP E LISTMENT DATA
                                   AFQT
                                   PERCENTILE
                                                       GS              K   PC       K     El      AS
                                                                                                         mMC
                                                                                                                             515 Sj7 S|T J £11(o.\\ _L
                                                                                                                                                                        AO          VE


    . DATE OF ENLISTMENT - DEP "BTFROTA TflVE DU Y DATE c.ES d. RECRUITE IDENTIFICATION s.STNID                                                                              f.PEF
       (YYYYMMDD)                               (YYYYMMDD)
       1111                      11                                                             416141717                    0 |2 |5 |9 |9|6                 -.1.1 h E         I l 1
    g. T-E OS/AFS               WAIVER (2) (3) ( ) (6| (0)                                                 TR Y   j. SVC NNEX CODES                          k. MSO (YYIMM) i.ADOBLIGA-
                                                                                                            GRADE                                                                        O (YYtm
      1111
   18. ACCESSIO DATA
                                M 1 1 1 1 M 1 II 1 II 1 M                                                       1|              1 1 1 J- 1                       11!                 -1 1 1




   DD FOR 1966/1, MAR 2007                                                   PREVIOUS EDITION IS OBSOLETE.                                                          Adobe LiveCvele Desiener!
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 13 of 39 PageID #: 357



                                                                                                                    I
   20. NAME (Last, First Middle Initial) 21. SOCIAL SECURITY NUMBER
   Dunn, Daniel Austin XXX-XX-XXXX
                                                          SECTION III - OTHE PERSONAL DATA
    22. EDUCATION
     a. List all high schools and colleges attended. (List ates in YYYYMM fomtal.)                                                    (5) GRADUATE
    (1) FROM               (2) TO                   (3) NA E OF SCHOOL                  (4) LOCATION                                   YES     NO
         200408                     200806        MARCUS HS                            T FLOWER MOUND




                                                                                                                                       YES            O
     b. Have you ever been enrolle in ROTC, Junior ROTC, Sea Ca et Program or Civil Air Patrol?

    23. MARIT UDEPENDENCY STATUS AND FAMILY DATA
                                                                                                                                                 A5)
       (If "Yes,"explain In Section VI, "R marks.")

     a. Is an one depen ent upon you for support?
                                                                                                                                                   S)
     b. Is there any court or er or ju g ent in effect that irects you to provi e alimon or support for chil ren?

    c. Do vou have an immediate relative (father, other, brother, or sisterl who: dt is now a prisoner of war or is missino
       in action (MIA): or (2) died or beca e 100% permanently disabled while serving in the Armed Services?                                     4>
    d. Are ou the onl living chil in your immediate fa ily?

    24. PREVIOUS MILITARY SE VICE OR EMPLOYMENT WITH THE U.S. GOVERN ENT
      (If "Y ," explain I Sectio VI, "R marks.")


    a. Are you now or ha e you ever been in any regular or reserve branch of the Arme Forces or In the Army National Guar
       or Air National Guard?


    b. Have you ever been rejected for enlistment, reenllst ent, or induction by any branch of the Ar ed Forces of the United
       States?


    c. Are you now or have you ever been a deserter from any branch of the Ar ed Forces of the Unite States?
                                                                                                                                                 /)
    d. Have you ever been em loye by the Unite States Government?
                                                                                                                                                      )
    e. Are you now ra ing, or do you have an application pending, or approval for: retired pay, disability allowance, severance
       pay, or a pension from any agency of the gove ment of the United States?

   26. ABILITY TO P RFO M ILITA Y DUTIES
                                                                                                                                                 JtD
      (If Yes," e plain in Section I, "Remarks.")
                                                                                                                                             .    I
    a. Are you now or have you ever been a conscientious objector? (That is, do you have, or have you e er had, a firm, fixe ,
       and sincere objection to participation in war in any for or to the bearing of arms because of religious belief or training?)                   )
    b. Have you ever been discharged by any branch of the Ar ed Forces of the United States for reasons pertaining to being a
       conscientious objector?


    c. Is there anything which would preclude you fro perfor in ilitary duties or participating In ilitary activities whenever
       necessary (i.e., do you have any personal restrictions or reli ious ractices hich woul restrict your a ailability)?                       4)
   26. DRUG USE AND ABUSE (If "Yes," ex lain in Section VI, "Remarks.")                                                               REFER TO
      Have you ever tried, used, sold, su plied, or possessed any narcotic (to include heroin or cocaine), depressant (to Include     DASF
      quaaludes), sti ulant, hallucinogen (to include LSD or POP), or cannabis (to Include marijuana or hashish), or any
      mind-alterin substance (to include glue or paint), or anabolic steroid, except as prescribed by a licenced hysician?
   DD FORM 1966/2, MAR 2007                                                                                                                      Page 2
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 14 of 39 PageID #: 358

                                                                                                                   I

    27. NAME (last, First, Middle Initial)                                                                         28. SOCIAL SECURITY NUMBER
   Dunn. Daniel Austi                                                                                                               5 4-96-1068
                                                                SECTION IV - CERTIFICATION
    29. CERTIFICA ION OF APPLICANT (Your signature in this block must be witnessed by your recr iter.)
     a. I certify that the information given by me in this document is true, complete, and correct to the best of my knowledge and belief.
    I understand that I am being accepte for enlist ent based on the infor ation provided by me in this docu ent; that if an of the
   infor ation is nowingly false or incorrect, I could be tried in a civilian or military court and could receive a less than honorable
   discharge which coul affect my future employment opportunities.
     b. TYPED OR PRINTED NAME (T.asl. l 'irsl. Middle     c. SIGNATURE                                                           d. DATE SIGNED Y MMDD)
       Initial)
   Dun , Daniel Austin                                                                                                                  20100524
   30. DATA VERIFIC TION BY ECRUITE Enfer description of the actual ocuments use to verify the following item .)
     a. NAME (Xone)                                       b. AGE (X one)                                    c. CITIZENSHIP (Xona/
    X (1) BI TH CE TIFICATE                                    (1) BIRTH CE TIFICATE                         X (1) BI TH CERTIFICATE
        (2) OTHE (Explain)                                     (2) OTHER (Explain)                               (2) OTHER (Explain)
     . SOCIAL SECU ITY UMBER (SSN) (Xona)                 e. EDUC TION (Xone)                               f. OTHER DOCUMENTS USED
     X (1) SSN CA D                                            (1) DIPLO A
        (2) OTHE ( plain)                                      (2) O HE ( xpl i )
   31. CERTIFICATION OF WITNESS
   a. I certify that I have w tnessed the applicant's signature above and that I have verified the data in the ocuments require as prescribed by my
   directives. I further certify that I have not ma e any promises or guarantees other than those listed and signed by e. I understand my liability to
   trial by courts-martial under the Uniform Code of Military Justice should I effect or cause to be effected the enlist ent of anyone known by me to
   be ineligible for enlistment.
   b. TYPED O PRINTED NAME (Last, Fir t,           o. PAY        d. RECRUITER I.D.     e, SIG ATU E „                                   f, DATE SIGNED
     Middle Inilial)                                    GRADE                                                                               (YYYYMMDD)
    Ragan, Joshua Kyle                 E5           64770259                                         20100524
   32. SPECIFIC OPTION/P OGRAM ENLISTED FO , MILITARY SKILL, OR SSIG ENT TO A GEOGRAPHICA A EA GUARA TEES
   a, SPECIFIC OPTlONfPROGR M ENLISTED FOR (Com lete by Gui ance Coun elor, MBPS Liai on NCO, etc., as specMed by sponsori g service.)
      (Use clear text English.) SEE 3 -

                                             Q)S ~ /U in_L<?frA.ti                                              Clerk71 -
                                                                                                                                        c. APPUCANTS
   b. I full understand that I will not be guaranteed any specific ilitar skill or assignment to a geographic area except                 INI IALS
   as shown in Item 32,a. above and annexes attached to y Enlistment/Reenlist ent Document (DD For 4).

   33. CERTIFICATION OF RECRUITER OR
     C<F»haf I have revie ed all Information contained in this document and, to the best of my jud ment and belief, the applicant fulfills all le al
   polic requirements for enlistment. I accept him/her for enlistment on behalf of the United States (Enter B anch of Service)
                 Marine Corps and c rtify that I have not ma e any promises or uarantees other than those listed in Item 32.a.
   above. I further certify t at service regulations overning such enlistments have been strictly co plied with an any aivers re uire to effect
   applicant s e list ent have been secured an are attached to this document.
    . TYPED O P I TED N ME (La t, First,          c. PAY      d. RECRUIT I.D. O a. SIGNATURE                                      f. DATE SIGNED
      Mi dl Initial)                                 GRAD        ORGANIZATION                                                         (YYYYMMDD)
          GYSGT ROLENC. M.l.                                        X-1308                                                              to 10060 %
                                                            SECTIO V - REC RTIFICA ION"
   34. RECE TIFICATION BY APP ICANT AND CORRECTION OF DATA AT THE TIME OF CTI E DUTY ENTRY
   a. I have reviewe all infor ation contained In this ocument this ate. That information is still correct an tr e to the best of my knowle ge and
   belief. If changes were require , Ihe original ent y has been mar ed "See Item 34" and the correct information is provided below.



                         s
   b. ITEM NU B R c. CHANGE R QUIR D

   *18 u                        *0-6 v
                                             521
               <           M fcgof1 A\cc7 f\ Cxh                                                  f.


    . PPUCANT                                                 o. WITNESS
   (1) SIG ATU E /                            (2) DATE SIG ED (1) TYPED OR PRI TED NAME fiast,         (2) ANK/            ATURE
                                                 (YYYVMMDD)      Fi st, Mid le Initial)                  G DE
   C CU/fMWA                                                        GvSgt SCKQMEB&-.M..1
   DD FORM 1966/3, A 2007                                                                                                                            Page 3
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 15 of 39 PageID #: 359




                                                                    ¦o >                           Dun ,DanielAustin59X 6-1068 35.NAME(Last,Fir MdleInita)36.SOCIALSECURITYNUMBE
                                                                    C>
                                                                    1
                                                                    I
                                                                               >
                                                                               <
                                                                               m
                                                                               33
                                                                         cs    sfc:

                                                                         D
                                                                         33
                                                 S=                      m
                                                                         -O
                                        LaI o
                                                 I    )             n >               >
                                                                     3 33             <
                                                                    So                m3
                                                                    n o               >
                                                                    X
                                                                    m z               "O
                                                                     n                U
                                                                                      3
                                                                                      o
                                                                                      <
                                                                                      m
                                                                                      O
                                                                                      o
                                                                                      z



                                                                                           a s
                                                                                           c 5]
                                                                                             o
                                                                                           §¦ =!
                                                                                           3 o
                                                                                           gZ
                                                                                           3<
                                                                          3
                                                                         >                 pm
                                                                         >

                                                                         TJ
                                                                         33
                                                                         O
                                                                    3m
                                                                     5
                                                                    I o
                                                                    no
                                                                    m
                                                                         z
                                                                    on




                                                            o
                                                            g
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 16 of 39 PageID #: 360




                                                                      STATEMENT OF UNDERSTAN
                                                                 NO MISTAKES are permitted on this document
                                   The applicant must fill out Blocks 1 ttuough 31 (Blocks 1,4,4a, are excluded) in t eir own handwriting, initial each item to indicate understan ing, and
            APPLICANT              sign an date the agreement accordingly. Ensure you receive a copy of t is ocument

                                   a) Certify t e proper explanation of the a ree ent to the applicant, b) Certif applicant qualification, c) Certily that OPS MCRISS pe sonnel have assi ned
         MEPSLN/NCOIC
                                   a program in MCRISS, ) Ensure the applicant is gi en and parent/guardian, as applicable, a copy of this agreement at the time of completion.
       NAME            I Last
                                DUNN
                                                                         IfiretDANIEL

                                                                                       AGREEMENT
                                                                                                                                          SSN: xxx-xx- toss                             D        Date
                                                                                                                                                                                                 20100629



          I understand that this statement of understanding represents t e total agreement, and supersedes any other previous agreemenls, between m self and the                                 Initials
                                                                                                                                                                                           2;
          Unite States Marine Corps concernin enlistment guarantees stated within.

          I un erstand that I a enlisting in the Selected Marine Corps Reser e in the below state e list ent incentive program listed in Pare , and can be assigne
          an trained to serve in the OS listed in the Occu ational Field(s) specifie in Para b belo . I have had the opportunit to re ie Die MOS listed u der this                        3a
          option and ackno le ge THE SPECIFIC OS is uaranteed to me un er this enlistment option.

                                    MARINE CORPS RESERVE OPTIO AL ENLIST ENT PROGRAM (ROEP)
         | Program Code: _               PrwrOTDiSttlDUm, 'L~                            BMnarvOccriMlIonalFleldlstihODiiirn"'


                                                                                               I MOS: C>5$l SHORT TITLE; At CSA T OebHAKkLE

              ZY                                       ROEP                                    |RUC:_£li2£>
                                                                                                CITYfSTATE: FafeT/ ag m f TV
                                                 I ACTIVE DUTY TRAINING (IDT) TRAI ING OBLIGATIONS
          l understan that I am enlisting in the anne Corps Reserve, RespwoJliSJW'iaHi i en ogam ( OtP) tor a period of EIGHT (8) YEARS: I u derstan                                            IlnlUals
          that for the next FOUR (4) YEAR6-fK91 |( IX (6) YEARS Ki>| firtY) (line out non applicable years, then circle applicable
          years & initial selection) following assi nment to Initial Active DutyTrtriningijl DT) wllfbe required to satisfactorily articpate in drills, Satisfactory participation
          consists of attendance at an satisfactory erformances of 8 sche uled Inactive Duty Training (IDT) periods (usually 1 eekend per month) an not less than
          14 days (exclusive of travel ti e) of Active Duty Training (ADT) during each year of my contract. My remaining obli ation ill be In an Individual Ready Reserve
          (IRR) status.
          I will be required to attend IDT an ADT perio s as presc ibed, an I unde stand that failure to do so may result in my being or ered to active duty b the
          Comman ant of the Marine Corps for a period of 2 years, less any perio of active uty or ADT I may have alrea y serve . I also understand that my fa lure to
          attend IDT an ADT erio s coul result in a less than honorable discharge. I un erstand that hile in the S CR (IDT status), I will not be excused from ADT
          for the purpose of attend ng college.
          I ackno ledge that the location of m Reserve Unit in block 4b is correct
          I must request a waiver from the Commanding Officer/Site Commander of my initial Reserve Unit in or er to transfer to a different unit prior to completing six
          consecutive months of IDTs at my initial Reserve Unit.

          I will re ort to my initial Reserve U it for scheduled IDTs on the ates and at the ti es I am ordere to report.
          I must kee y Commanding Officer/Site Comman e infor ed of y current a ress an hone number at all ti es.
          If i change y place of domicile, I must Join another arine Reserve unit located ithin the standard 100-mile radius from my new domicil .
          I realize that during the periods of ADT and durin all my sche uled IDT drill periods, I ill be subjected to the same disciplinary control and regulations as a
          me ber of the Regular Marine Cor s,
          I understand that I am expected to maintain the re uired acceptable standards of ress, hygiene, altitude, decorum, and effort during IDT and ADT periods.                              fim
          I was briefe on my future eserve Unit by the Inspector-lnstaictor/Commanding Officer/Site Comm nder or by wm and re resentati eT ircle one). Date
          Interview was con ucte (see pa e DD1966/4 for intervie date):

                                 INDIVIDUAL READY ESERVE (I R) AND RECALL OBLIGATIO S
          I understand that I a eli ible, upon request, for transfer from the S CR (IDT status) to the IRR follo ing satisfactory completion of my ROEP 4 x 4 or 6 2
          commitment, hich commences on the date of de arture from IADT.
          I realize that I will be liable for in oluntary recall to acti e uty In case of national emer ency declare by the President of the United States an I may be
          ordere to active dut (other than for training) for not more than 24 consecutive months. Further, in time of nat onal emergency or ar declared by Congress, or
          when other ise authorized by la , I may be or ered to acti e uty (other t an for training) for t e duration of t e national emergency or ar and for 6 ont s

                                                 APPLICANT ACKNOWLEDGEMENT AND CERTIFICATIO ~
   IIprogram. Finally,
      un erstand I musti understand     that ANY pro
                          fill out this document trutises
                                                      fullymade
                                                           and cobypletel
                                                                    my recruiter   or un
                                                                          . I further anyone  else,
                                                                                         e stand thatwhich  aretonot
                                                                                                      feilure     comcontaine
                                                                                                                       lete anyinpart
                                                                                                                                  t is ofritte
                                                                                                                                           t is agreement  are NOT
                                                                                                                                                form disqualifies me binding  on the Marine
                                                                                                                                                                     for a clearance  an t eCorps.
                                                                                                                                                                                            ince tive
       SIGNATURE                                                             //.             T-V                  MOafe-                             /QO&AJ
                                                   nites? <
      P INT NAME



          MC01133R.26E_SttCR                                                  HeaUquartere Narine Corps Reserve Affairs (RAP)                 FO M NUMBE : 1133 ZY SX2 R0EP(1) 01 JAN 2009
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 17 of 39 PageID #: 361




                                      MARINE CORPS RESERVE OPTIONAL ENLISTMENT PROG AM (ROEP) (Page 2)

                                                                                                                                                                                                             Oslo
  I NAME D DONN I™81 DANIEL A (JjssNrXXX-XX- l<>«8                                                                                                                                               id          20100629
  r                                                                                         INITIAL TRAINING
    1b 1 understand that 1 ill be assigned to Marine Corps Recruit Depot t aining, Marine Corps Combat Training (MCT), and Mailary OccupaSonal Speciall (MOS) formal schoolin
       within 365 days of enlistment.
    19 1 will att n arine Corps Recruit Depot training first, followed by MCT, and (hen y OS formal school.
                                                                                                                                                                                                 1 f)3
                                                                                                                                                                                                              0#
                                                                                                                                                                                                 19
          1 understan that follo ing Marine Corps Rec uit Depot training, 1 ay receive up to 10 days leave before commencing MCT an MOS formal sch olin . The len t of y
                                                                                                                                                                                             20a
          leave ma vary, epen ent u on coor i ation of training phases.
    21 The MOS for w ich 1 am enlisting for in blockdb has been escribed to me, and 1 understand Its prerequisite ualifications.                                                                 2 la     mm
    ?2 1 also realize that alter completion of my IAOT erio that the arine Corps ma assi n me to a billet hich nvolves responsibilities quite different fro those for hich 1 ay              22.1
       receive Iraining In Ihe MOS esignated above In blockdb.
    23 1 undersfand that uring IADT period of less than three months, 1 will not be eligible to start Electronic Fun s Transfer (EFT) ailobnenl for anv financial reason.                    23a          "HP-
          1 un e sfand that uring the IADT, 1 will be entitled only to pay and allowances hi h accrue while on IADT. 1 will not be eligible to recei e any special paymenls or bonuses
                                                                                                                                                                                             24a
           r or to completion of my initial training,

         1 realize that if 1 a disqualified from assign ent to a billet requiring this MOS alter enlistment, due to discovery of fraudulenl enlistment, serious breach of discipline,


  1      punishment under Ihe Unifor Code of Military Just ce, failure to master Ihe training, or by my failure to maintain necessary qualifications for my MOS, 1 may be discharged o
         reass gned another MOS which serves the needs and convenience of Ihe Marine Corps.

                                                                                  INCENTIVES AND BONUSES
                                                                                                                                                                                                  0.1
                                                                                                                                                                                                              {Up
    26
         1 realize thal 1 am only eli ible (or Ihe ontgomery <3.1. Bill Selected Reserve (MGIB-SR) entitlements ( hich provides for educational assistance) If 1 have a reed to serve at
         least 6 years (K4) in the SMCR (IDT status).
                                                                                                                                                                                           26a
                                                                                                                                                                                                          (UP
                                                                                                                                                                                                          W-
    2/ 1 understand that 1 am not eligible for Ihe Com and Recruiter Pro ram an the Permissive Recruiter Assistant Prograrr{PRASP).                                                        27a
         1 understan that there are no monetary nromises beino ade to me in Ibis Slalement 01 lln arstandlno (SO L nv monetary
    28
         promises ill be contained in a separate Statement of U derslandlng (SOU) entiSedZ? SKIP or Z8 Education Kicker.
    29 1 certify that lam NOT on t e Incremental Initial Active Duty(IIADT or 92 D Y SPLIT Training (program.
                                                                                                                                                                                           26a

                                                                                                                                                                                           9a
                                                                                                                                                                                                             pp
                                                         APPLICANT ACKNOWLEDGEMENT AND CERTIFICATION
  [This Slalement of Underslandlng and my Application for Enlistment constitutes the entiret of m enlistment agreement with t e Marine Corps. I realize that t is 'Statement of Understanding" will become an
  attach ent to my enlistment contract. I un erstan (hat subsequent changes to this agree ent, as require by Executive Order, law, or other regulations, ill have the same force and effect as the
  provisions contained herein. I certify that I have rea and understand my duties, responsibilities, an obligations to the Marine Corps and, In consideration for the benefits I hope to derive fro            enlistment]
  ¦agree to the terms outlined above. Finally, I un erstand that ANY promises made by my recruiter or anyone else, which are not containe in this ritten agreement are NOT bin ing on the Marine Corps,
                                                                                                                                                                                                         I Date
         SIGNATURE                                                                            -                                                                  B                                       I
         PRINT NAME

                                                                               MEPS LIAISON CERTIFICATION
   un erstand that I a responsible for ensuring the applicant fully understands this Reserve Optional Enlistment Progra (ROEP) SOU. I further ackno le ge that as the MEPS Liaison I have screened this
  applicant for the pro ram an is fully qualified IAW MCO f130.53_ Enel 6 8 Para 5 above, or a MCRC level Enlislment Incentive Option Criteria Wai er has been a prove in MCRISS, and a valid MCROC
  program in MCRISS. Lastly, I have ensured that no other romises (written or verbal) have been made to this applicant other than t at slated here in the SOU.

                                                                                                                                      Bfa B SSN: xxx.xx-3 l5~

            QUOTA                                                                                                                           N me and of perton provid ng QSN

          SEQUENCE
           NUMBER
                                       3o\pobnG\                                                                                            / k .                                  W-f




           MCO 11W 6E_ SMCR                                                        Headquarters Marino Cor s Rosarve ffairs (RAP)                       FORM NUMBER: 1133R_ZY 6 X2 RQEP ) 01 JAN 2009
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 18 of 39 PageID #: 362




                                  STATEMENT OF UNDERST NDING

                     MARINE CORPS POLICY CONCERNING ILLEGAL USE OF DRUGS

     1. Purpose. The rpose of this doc ment is to make s re ha yo
     completely understand t e Marine Corps Policy o the illegal use of drugs.

     2. Polic . The ille al istribution, ossession or se of drugs s no
     tole a ed in he Unite Sta es Marine Corps. Furthermore, each instance of
     illegal drug use by a arine makes that Marine unfit for duty and risk to
      he safe y of fellow Marines.

     3. certification. I certify hat I com letely understand the Marine Co ps
     policy on e illegal use of rugs. I unde stand tha I will be screened
     for alcohol and iven a ri alysis test for drugs d ring my initial mbps
     physical, and given a urinalysis test for dru s within 24 hours of my arrival
     at ec uit training. I un erstand that if I t st ositive fo d u s or
     alcohol at he ME S, I ill be disq alified for enlistment. I understan
     that if I est osi ive on he rinalysis at MCRD tha I will be s jec o
     an administra ive ischarge from the Marine Corps nd ossibly o courts-
     martial. I understa d that o ce I enlist in o the Del yed Entry Program (o
     3MCR awai ing I DT) any illegal us of dr gs may a ersely affect my ability
      o commence ac ive duty for training, o obtain an enlistmen program, or
     bonus.

                                                                20100525
              (Applicant s si nature)                           (Date)

                   Dunn. Daniel Austin XXX-XX-XXXX

          ( pplicant's Printed Name) (Social Security Num er)

     4. Rec u ter Verification, I cer ify that I hav comple ely explained the
     Marine Corps policy on the ille al use of rugs to the abo e named a lican
      n   a    ise    Du n, Daniel Austin            thorou hly honest in
     com leting he Drug buse Screening Form.

                                                                20100525
                                                                (Da e)

     5. MEPS Liaison Verification. I certi y that I have com letely ex laine
      he Marine Corps jp b&cy orp-the ille al use o rugs to the above name
     a plicant andf ji tS yed Dunn, Daniel Austin              o be tho oughly
     honest ip /Sijwg Abuse Scre ning Form.

                                                                 0100525
                                                                (Da e)




                             ANNEX A
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 19 of 39 PageID #: 363




                                                                                                       !
                              UNI ED-STA ES MAlilNE. COMPS
                                 timm, msmm Arcux vjMmmi m
                              MAmmjis mn Gmm4i,4nmmmmxmsTmm
                                  mvALimsTATWWoiHrMtammgAm
                                     TOST W0MS,SSXAflTSK7 SSi3

                                                                                        WMH.YKEFBRT0
                                                                                        1320
                                                                                        S-l
                                                                                        8 March 12

         From 5   Comma ding Officer, Marine Fighter Attack Squadron 112
         To:      Lance Cor oral.Daniel A. Dunn XXX XX 1Q68/€531 USMCR '¦

         Subj : INTERMIT TRANSFER ORDERS

        Ref: (a) MCO 1400.32 par. 4500.3 .

         1. In. accordance ith efe nce (a},, effec ive 8 March 2012 y< u
        are transferred to the Commanding. Officer, Mar ne; Light Attack:
        Helicopter Squadron 773, Mari e vi tion Group 49 , Robi s AFBJ
        Mari t a, G . MCC S7F; RUC 01773. Yo ar irec ed o report 6
        the Commanding Officer of your ne unit no la er than 3 April
        2012.                                                        '   ¦                     :


        2. Your attention is irected to t e fac that ou are requir d
        to participat in 100 ercent of your sche uled drills. You \
        performed your last satisf ctor dr ll on 12 Februar .2012 ith
        Marine Figh er Attack Squadron 112, N S Por Worth, TX. our,
        next drill ith your ne comma d s 3       il 012. .

        3. If as a result of this transfer, you ha e not attended
        regularly sche uled t aining ou re:di ec e to sc ed le an
        alternate annual raining i h you ne command. ¦ j

        4. If your MOS is not com tible ith T/0 billet f your n
        comman , you will be required o retrain in an MOS ra ed y h4
        gaining               co            a      d.            .

       5. You have given your addr ess as 165 Lake Dr., Do ble Oak, TX
       75077, and o r home phone nu b r is (214)-850-3866. Should yo
       ha e a change in a dress or are unable o com l wi h t e :
       pro isions co ai ed in pa agraph 1 abo e, you are irected tot ,,
       immediatel notif he Commanding Officer of your gaining i
       command. Failur to report on the at esig ate ithout !
        roper autho ity ill cl ssify ou as ah ns tisfactory >
       participa t and appropriate administrative action will be
        initi     ed against you. ¦ .

        €. ny ravel in olved in the e ecution ..of t ese or ers ill
       a    no expense to the government. . ' \
                  •      ¦                   "                           ,                *




                                  -« £y..                                    ?'' * •.
                                                                                                           A
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 20 of 39 PageID #: 364




                                   iaaa fcMa;                             ife*.
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 21 of 39 PageID #: 365



         Prudential                                                                                      Servicememlers Group Life Insurance
         Oifka of SwtaMnbatt'                                                                            Election and Certificate
         Group Ufa iBStliesco

   1. About You

       DANIEL, AUSTIN, DUNN                                                                                   PFC 594961068
      Print Name {First, Middle, Last)                                                                       Rank, title or grade Social Security Number


       $400,000                                                                                               NAS FORT WORTH USMC
      Current Amount of SGLI Coverage                                                                        Duty Location Branch of Service

   2. bout Your Co erage
      I am completing this for to: (Check all that apply!
          Name or up ate my SGLI beneficiary.                                                    You must complete sections 3 and 5. Coverage is.
                                                                                                                                          available in
          Increase or restore my SGLI co erage to $ 400,000                                      You must complete sections 3,4, & 5. increments of
          Reduce my SGLI coverage to $350,000 .                                                  You must complete sections 3 & 5. $50,000 up to a
                                                                                                                                        maximu of
          Decline (cancel) SGLI coverage.                                                        You must complete section 5. $ 00,000

   3. A out Your Beneficiaries                                             -                                Complete this section unless you are declining coverage.

                                                                                                                                          Share                 Payment Option
                                                                                                                                          to each               (Lump sum* or
       Primary                                                     Social Security Number                       Relationship (% or$                             36 equal monthly
       Name and Address                                            (If available)                               to you amounts!                                 payments!




       Secondary




           Have more beneficiaries? Check the box an complete Supplemental SGLI Beneficiary Form, SGLV 8286S.
       If you do not name beneficiaries above, your insuiance will e paid y law fsee age 3).

       * If the insured member elects a lump sum pay ent, the beneficiarylies) will be given the option of receiving the lum sum payment either through the Prudential Alliance
          Account or by check. Alliance is not available for payments less than $5,000, pay ents to individuals resi ing outsi e t e United States and its territories, and certain ot er
          payments. T ese will be paid by check.

       Open Solutions Inc. is t e Service Provi er of t e Prudential Alliance Account Settle ent Option, a contractual obligation of The Prudential Insurance Company of America,
       locate at 751 Broad Street, Newark, NJ 07102-3777. Check clearing is provided by JPMorgan Chase Bank, N. , and processing su port is rov ded by F rst Data Pay ent
       Services (FOPS). lliance Account alances are not insured by the Fede al De osit Insurance Cor oration fFDIC). Open Solutions Inc., JPMorgan Chase Bank. N.A.,
       and First Data Pay ent Services are not Prudential Financial co panies.

  GL.2010.094 Ed. 11/2010                                                                                                                                  S LV 8286 Page 1 of 4
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 22 of 39 PageID #: 366




   4. About Your Health                                            Complete this section ONLY if you are restoring or increasing coverage.

                                                                                                                            Your gender ITT. Female
                                                                                                                                          P ale
      Your date of birth iMM, tin yyyyi Your weight                                   Your height

      Have you had, been treate for, or
      had known indications of:                                                     Yes        No                  Did you answer YES to any
                                                                                                                   question? If so, reference the
      a. A heart condition?                                                         0          P.                   uestion by letter and list date.
      b. High blood pressure?                                                       0          P.                  duration and details belo .
      c. A neurological disorder?                                                   p          D.

      d. Diabetes?                                                                             D
      e. Cancer or tumors?                                                          p          P
      f. Have you ever been diagnosed as having a
          disease of the immune system?
      g. Do you have any known physical impairments,
         deformities, or ill health not covered above?                              p
   5. Your Signature                                                                                               You must complete this section.
      I have read t e instructions and understand t at
      ¦ This form cancels any prior beneficiary or pay ent instructions,
      ¦ I can have SGLI and VGU coverage at the sa e time, but the co bined a ount cannot be more than $400,000.
      ¦ Re ucing or declining SGLI coverage can affect the amount of my family coverage, traumatic injury
        coverage an ost-separation coverage (see instructions for details).
      ¦ If I a married or get arried after completing this for and have not declined SGLI, Family SGLI auto atically covers my spouse.
         I must register my spouse in DEERS so my branch of service can educt premiu s from my pay. Failure to register my spouse in DEERS
         will result in my owing debts for unpaid premiums. I can decline Family SGLI coverage by completing SGLV 8286A.



      Service Member Signature
                                                                                               wm
                                                                                          Social Security Number         Date       jD yy'




      For Branch of Service Official Use Only

                                                                                                                                          3>n
      Approve Disapprove OSGLI Reprr




  GL.2010.094 Ed. 11/2010                                                                                                        SGLV 8286 Page 2 of 4
  Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 23 of 39 PageID #: 367

                 ****MC1 =iECORD OF EMERGENCY DATA** 05/24/2011
                                                              13:05:30
SS : 0594961068 NAME: DUN , DA IEL A
RUC: 01130 COMP NY CODE: M PRES-GR E: E2 RECSTAT: E CO P CODE:
                PLT CODE: 0230 TR GRP: A R- ECSTAT: 0 RCOMP-CODE: K4

 SPOUSE AME/ DDRESS
  SI GLE

 CHILD R/ ME/DOB/ADDRESS
     ONE

 GU RDI NR/NAME/PHONE/RELATION/ADDRESS
    NONE
 F THER/MOTHER NAME/ADDRESS
  RICK A DU N 165 LAKE TRAIL DR
                            DOUBLE OAK TX 75077
  JUDY E DU N SA E AS FA HER

 DO NOT NOTIFY DUE TO ILL HEALTH R/NAME/RELA IO /ADDRESS
    NOT NOTIFY 1 NOT GIVE
    NOT NO IFY 2 NOT GIVE

 MIA NO IFY NAME/RELATIONSHIP
  SEE NOK INFORMATION
 MIA ADDRESS/DIRECTIONS
  SEE NOK INFORMA ION

 BENEFICIA Y(IES) FOR DEATH GRATUITY NR/RELATIONSHIP/PCT
 01 JUDY E DU N M0 100%
  DDR1 165 LAKE TRAIL DR
  DDR2 DOUBLE O K TX 75077
 TELE 817-430-9853

 BENEFICIARY{IES) U PAID PAY/ALLOWANCES NR/NAME/RELATION/PCT/ DDRESS
 1 JUDY E DU N M0 100% 165 L KE TRAIL DR
                             DOUBLE OAK TX 75077
   PAY ARREARS 2 NOT GIVEN

 PERSON AUTHORIZED DIREC DISPOSITION      AME/ADDRESS/TELEPHONE/RELATIONSHIP
 NAME/RELATIONSHIP JUDY E DU N (M)
 ADDR1 SAMlL_ASJ®mEE
  DDR2
 TELE 817-430-9853                             &L6 o hi. tf
 INSUR CE COMPANIES R/NA E/POLICY NUMBER
   NONE

 NEXT OF KIN R/TELEPHO E NUMBER/RELATIONSHIP
           1 214-402-3819 M
           2 817-430-9853 F

 PRIMARY EXT OF KIN DIRECTIONS
    NONE


MEMBER CERTIFICATION                           REPORT O UD NUMBER

WI NESS CERTIFICATIO                           DA E CERTIFIED

                                                                       PAGE 1 OF 2
  Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 24 of 39 PageID #: 368


                       * * * *MCT ¦ ECORD OF EMERGENCY DATA*               05/24/2011
                                                             13:05:30
SSN: 0594961068 N ME: DUNN, DANIEL
RUC: 01130 COMP Y CODE: M PRES-GRADE: E2 RECSTAT: E CO P CODE:
                PLT CODE: 0230 TRNGRP: A R-RECSTAT 0 RCOMP-CODE: K4

 DATE OF CERTIFICA ION

 SGLI MEMBER ELECTION             ELECTS $400,000 COVERAGE
 SGLI MEMBER BENEFICIA Y          MOTHER TO ECEIVE
 SGLI MEMBER PAY DESIGNATION      LUMP SUM
 SGLI MEMBER VA CERTIFY DATE       )0H »3 gtOltor ll Xm
 SGLI SPOUSE ELECTION             NO SPOUSE




MEMBER CERTIFIC TION                             REPORT ON UD NUMBER(\(N
WIT ESS CER IFICATlOB                            DATE CERTIFIED

                                                                           P GE 2 OF 2
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 25 of 39 PageID #: 369



TDRPKY07-1 (MCTFS) DIARY RETRIEVAL SYSTEM 03/15/2012
EAW833 SSN: 0594961068 INIT: DDA ENTER NEXT CYC: 08:23:51

CYC T C DIARY/PAYROLL EFF ACT MEC CODES ERROR
R NUMBER DATE D E DATE R CP/COR/TYP POS F/E

043 0140 00155 20120308 20111211 20120308 O E 1
   RUC/DSSN: 46744 DPI: 00
   ENGLISH: 20120308 AWD CE DEV 0 FR 20111211 TO 20111211 ED 20111211
   ENCODED: CE02011121120111211
    HIST: ONE
    PREP-ID: 0566934575E C CERT-ID: 0525554839                                        S
046 0884 00161 20120313 20120313 20120313 NONE 1
    RUC/DSSN: 46744 DPI: 00
    E GLISH: 20120313 T RUC 01773 EDA 20120403
    ENCODED: 01773 20.120403 00000000
    HIS : MBR EXECUTI G IU ORDERS.
    PREP-ID: 0153843973SCH CER -ID: 0574662787ACP
 ********** ****CQNTINUED********** P GE - 10
                               (PF-13 RES AR CYC E)
 Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 26 of 39 PageID #: 370

                   *** MCTFS RECORD OF EMERGENCY DATA   * * *          03/07/2012

SSN: 0594961068 NAME: DU N, D NIEL A
RUC: COMPANY CODE: M PRES-GR DE: E3 RECSTAT: E                     COMP CODE:
    0(772, PLT CODE: *02 0 TR GRP: R-RECSTAT: 0                   RCOMP-CODE: K4
                               Oc J
SPOUSE ME/ DDRESS
 SINGLE

CHILD NR/N ME/DOB/ DDRESS
   NONE
GUARDIAN NR/NAME/PHONE/REL TION/ADDRESS
   NONE

FATHER/MOTHER NAME/ADDRESS
 RICK A DU N 165 L KE TR IL DR
                           DOUBLE OAK X 75 77
 JUDY E DUNN S ME S FATHER

DO NOT NO IFY DUE TO ILL HEALTH NR/NAME/RELATION/ADDRESS
   NOT NOTIF 1 NOT GIVEN
   NO NO IFY 2 NOT GIVEN

MIA NO IFY N ME/REL TIONSHIP
 SEE NOK INFORMA ION

MIA ADDRESS/DIREC IONS
 SEE NOK INFORMA ION

BENEFICIARY(IES) FOR DE H GR TUITY NR/REL IONSH1P/PCT
01 JUDY E DUNN MO . 100%
ADDRl 165 L KE RAIL DR
ADDR2 DOUBLE OAK X 75077
TELE 817-430-9853


BENEFICIARY(IES) UNPAID PAY/ LLOWANCES NR/N ME/RELA ION/PC /ADDRESS
1 JUDY E DUNN M0 100% 165 LAKE TRAIL DR
                                            DOUBLE OAK TX 75077
  P Y ARREARS 2 NOT GIVEN
PERSON UTHORIZED DIRECT DISPOSI ION N ME/ DDRESS/TELEPHONE/RELA IONSHIP
 NAME/REL TIONSHIP JUDY E DUNN (M)
  DDRl             165 LAKE TRAIL DRIVE
 ADDR2             DOUBLE OAK X 75077
 TELE              817-430-9853

INSUR NCE COMP NIES    NR/N ME/POLICY NUMBER
   NONE




MEMBER CERTIFICATION                           REPORT ON UD NUMBER     oU
 ITNESS CERTIFICA ION                          DATE CERTIFIED

                                                                       PAGE 1 OF 2
 Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 27 of 39 PageID #: 371

                   *** MCTFS RECORD OF EMERGENCY DA A    Vf rr          UJ/U J/ vx

SSN: 0594961068 NAME: DUNN, DANIEL A
RUC: 01130 COMP NY CODE: M PRES-GRADE: E3 RECSTAT: E COMP CODE:
                 PLT CODE: 0230 RNGRP: A R-RECSTAT: 0 RCOMP-CODE: K4

NEXT OP KIN NR/TELEPHONE NUMBER/RELATIONSHIP
       1 214- 02-3819 M
       2 817-430-9853 F

PRIMARY NEXT OF KIN DIRECTIONS
   NONE

DA E OF CER IFICA ION '*044*5 4-

SGLI MEMBER ELECTION ELECTS $400,000 COVERAGE
SGLI MEMBER BENEFICIARY MO HER O RECEIVE
SGLI MEMBER PAY DESIGNATION LUMP SUM
SGLI MEMBER V CER IFY DA E 20110524'
SGLI SPOUSE ELEC ION NO SPOUSE




MEMBER CER IFICA ION                           REPOR ON UD NUMBER O
WITNESS CER IFIC ION                           DATE CER IFIED

                                                                       PAGE 2 OF 2
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 28 of 39 PageID #: 372




                              DEPARTMENT OF DEFENSE                                                                         OMBNO..OT20 D22
                                                                                                                            OMB epprova! expires
                   ACTIVE DUTWRESER E FORCES DENTAL EXAMINATION                                                             JulSI, 2009
                                                                                              tima forrevMng rnstmotions, searchlnj extearig tlaja sourcas' oaSiSilns I
                                                                          esranaifcrarartgB (Ms burden eilmata or any other aspect of this caDootion of infOTmatioa I


   f PLEASE DO NOT RETURN YOUR FORM TO THE ABOVE ORG NIZATION,;
                                                         PRIVACY ACT STATEMENT
  1 AUTHORITY: Publ c Law 105-85, Sec. 765: DoD Directive '               ROUTINE USE{S) None.
  j 6490:2; E.O. 9397.
  ( PRINQIPAL PURPOSEfS): An assessment b a dentistof the                 DISCLOSURE: Voluntaiy; owever, failure to ro ide t e
   j state of your denta! healt for t e next 12 mbnms s needed to   information ay result iq delays in assessing our dental health
   I etermine your fitness for prolon e dut ithout rea y access '   needs for military ser ice; ' ' •
  | to dental care.
  j 1. SERVICE MEMBER N ME (lasl; First, Mkk/Ie Initial)          2. SOCIA SECUR Y UMBER 3. BRANCH OF SERVICE j
                                                                                                                                 sAc
 14. U IT OF ASSIGNMENT                                                 5. UNIT ADDRESS                                                          • ;               i

 1 V / fyi-iiT T V,.
 |e. EX MIN TION RESULTS
  •Dear. Doctor,
    . TieJndfvicluaf you.an?ex                                 irtling.is;E. ;. w, M.® .rtts memoer
                                                                                                                            t Forces. This rriember
     needs your assessment of his/her dentalihealth-fer rjaw e duty. Please mark.fX) the bloc that best desaibes ffie condition of
• l tnBnieip er:usingas a.suag tea:tTiinTO£ifri;S inifcdlbkainination vwfli mirror and pro e, and bitewing radiographs. This fonn is
  I m «fc toJletermin& fitbessifdr pre|o'rtged:atify WShoUt ready access to dentil care an Is not intended fn aridresse h«i'
• I ntembaFs eomprehensivfe denfarn&efls. . :

         {1) . patent has good oral to r quire dental treatment or reeyaliiation for 12-months!

 117     (2) Pa6Bnthas, ftoii :cohdW tfil >aitot setth ',condaanfe& aBi f»-
            12 mpnths.if npttreate.dTi.e/; t uirSyprophyigofls nbSmatiaSdes with minin
           e entelous areas not requirfo ifomeSiateprdsttetpTrSaMefi lrr~~, :
         (3) - aten as. oralcpnd bfohst aiybu exp fo result in denfoiemeigencies ithin 12 moritfts if not treated
             Exampl                    of such condidqns.are:
             _1 < *> «**»«.« rrthoioaio


                (b) Carfea esfdtatiotlsr: upmai o ea tia u Bs wiui muuBiaie or aovanceoextsr                                           i; defective
                   .restorabons or temporary restoratons that pafienfe cannot maintain for 12 mont s.
                                                                              ros odontic treat ent for adequate mashcation,
                 :, communication, or acceptable est etes.. • . • ' ¦ .

                (d) Perfodentej Con itfons: Acute gin ivliis or pedeoronifis, acti e mo erate to advanced perio ontrtrs,'
                   p.@nodontal.abscess, progres.sive rriucogiiigival con ition, .moderate to heavy subgingival calculus, or '
                   psnqdqnta! manifestations of systemic disease o hormonal disturbances '
               (e) Oral Surger : Unsraqte , partially .erupted, or malpose teeth with historical, clinical, o radiographic signs
                  or symptoms ofpathosis feat.areteoammendedter removal. . ¦ . a

               (0 Other: Terqppromandibular disorders or myofascial ain dysfunction requirin acti e treatment
                OT.nd? nfei e , P S c,rcfe ndfelsXyc identitied in t is atient If they a pear above,~or rietiy




                                                                    IF YES, D TE X-RAY WAS TAKEN (YYYYMMDD)
(S     ereX-rays cohsuited? yes- .no
                                                                                                                         .... .. ..
7. DENnspS NAME (test.First Middle Initial)                         8. OENnSTSADDRESS (SfreetrCify. Sfitie, 9-digitzJFCode '
                                                                               d) P 1 Hoi ':/: . . : ¦
9. DBi rs TELEPHONE NUMBER ffnc/urfe Area Cotfej
                                                                    • i          AM:: 7j p .7.7;::. - a T
10. PENTlSrS SI6N RE/S AT§fcrepiCSg lUMBHR. . 11. DATE OF E AMINATION (YYYYMMDD)


                  SEP Sol?~ ~ *"' ' me lSUsBSWimM WlJSEo '                                              Adobe Prafasslonal 7.0
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 29 of 39 PageID #: 373


                                       *
                                   DATA REQUIRED BY THE PRV GY CT OF 1974
                                                         {5 U. S. C. 562A)

                                                         PART A GENERAL
     The M rine Corps uses a variety of forptis in aclminisferins matt rs rejateri to. the individual Marino. Forms ,are neeessarv
  for eniistirient and reenlistment, eyaluafirig perfo mance, apply ng for training and assignments, granting leave, disciplinary
  action, administering pay, and other purposes, in some instances, t ese forms i voiye t e collection of persbnai
  information from the indi idual Marine, information such as home add ess and telephone number, names arid other
  infor ation on dependents, preference for duty, address on leave, an t e indi idual's Social Security Numbe are
  illustrati e of the infor ation aske for on for s.
     The Privacy Act of 1974 requires that you be informed of the autho ity, urposes, uses, and effects of not pro iding
  infor ation when it is requested f o you. In order to eliminate the ne d for issuing an in i idual state ent each time
  information is requeste fro you about.matters such as f osd describe , t is state erit serves as a dh-time Privacy, Act
  Statemen which is inten ed to satisfy the reduiremehtS'Of the, rivacy ct hen forms el ted to yotir pe sonhel aria pay
  records are use , if ou desire ore infor atidir about a specific for when it is use , your co anding officer will
  provi e such information upon request.

     Pursuant to the Computer Matc ing and Privacy Protection c of 1988 (P,L, 100-S03), infor tion furnishe may or
    it) be subject to verification by Co puter matching (in erfialiy or with Shothef specific agend ). The: match mg be
  necessary to verify accu acy of data, and to Uncover a te, fraud, or abuse in Federal Progra s.

                                    ART B - INFORMATION TO BE FURNISHED TO INDIVIDUAL
  1. AUTHORITY
     Title 5, U.S, Code, Section 301, is the basic authority for maintaining personnel and oay records. Use of Social
  Security Number as a means of personal identification is authorized by Executi e Order 9397 of 23 Nove ber 1943,

  2. PRINCIPA PURPOSES
       The basic urposes of personnel and pay recor s are to enable officials and employees of the Marine Cor s to
  efficiently manage personnel resources; to a minister pay and allo ances; to screen and select indi i uals for promotion;
  to pro ide educational an traini g progr ms; to a minister appeals, grievances, discipli e, litigation, in estigations, and
  adjudication of claims; to inister benefits and entitlements; an to manage. etirement and vete ans affai s progra s.
  Further information about the purposes an uses of information being requeste from can be.obtaine by consulting the
  applicable description for system such as t e follo ing;
                             SYSTEM DESCRIPTION                                            SYSTEM NUMBER
                        arine Corps ilitary Personhel Records Syste MM 00006
                      Bond an               llot ent System Ft) 00004
                      Joint Uniform ilitary Pay Syste / anpo er anage ent System FD 00003

  3.           ROUTINE                                               USES                              t
      Information included in personnel an pay records is use by officials and em loyees of the arine Corps in the
  execution of their official duties. The infor ation is also used un er certain conditions by officials and. e ployees
  elsewhere in the Depart ent of Defense; by oth r Federal agencies such as the General Accounting Office; Office of
  Personnel anagement; Veterans Ad inistration; the Federal Bu eau of Investigat on and other Federal, sta e, and local
  law enforcement authorities; an the General Ser ices A ministration. Informatiion is also furnishe to Con ressiona!
  sources. Your Social Security u ber is used as a means of personal identification.

  4. MANDATORY OR VOLUNTARY DISCLOSURE AND EFFECT O I DIVIDUA OF NOT PROVIDING I FORMATION
      Disclosure of i formation require on fo ms related to personnel and pay records is mandatory. An individual may, at
  his or her option, elect not to apply for benefits and services to hich entitled (leave, registration of allot e ts, etc.) but
  once the in ividual has ma e the ecision to apply for such benefits the disclosure of information on related fo ms
  beco es a mandatory action. Failure to pr i e requested information could have the effect of denying certain benefits
  and would hamper the efficient manage ent of an individual s career hile in the Marine Co ps. Disclosure of your Social
  Security umber if mandatory.



        I have read and understand this statement, I un ersta d that I may hgye the opportunity to review published
      systems notices an current Mari e Corps di ecti es'Which pe tajd-toTorms hich I a aske to com lete.
    20100S25                                                                                        XXX-XX-XXXX

               Date                               Signature of the Ind vi ual                           Social Security o.

  PRI ACY CT ST TE E T FOR MARINE CORPS PERSO NE A D PAY RECORDS                                                         (5211)
  NAVMC 11000 (REV. 5-90) IEF) SN.\OI03-IF-064-880Q

                                     f/v/e Qrigihal in OQR or $RB; Provide Copy to Individual)
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 30 of 39 PageID #: 374




                                 DISCLOSURE ACCOUNTING FORM
                                                               RECORD OF DISCLOSURE




                               UNAUTHORIZED DISCLOSURE OF PERSONAL I FORMATION FROM
                           THIS RECORD COULD SUBJECT THE DISCLOSURE TO CRIMINAL PENA TIES
  1. This is to remain a permanent part of ha jecord describe bglow,
  2, An entry must be made each time the record or any information from the record is viewed by, or furnished to any person or agency/ except:
      a. Disclosure to D00 or DON personnel having a need to know in the performance o their official duties.
      b. Disclosure of Items listed in paragraphs 13bf2)(e) end (0 of SSCNAVINST 5211,5 series.

  TITLE & DESCRIPTION OF RECORD



      DATE OF                    METHOD OF                                                            NAME & DDRESS OF PERSO OR AGENCY TO WHO ,
                                                                 PURPOSE OF AUTHORITY
    DISCLOSU E                   DISC OSURE                                                            DISC OSED, WITH SIGNA URE IF ADE IN PERSON




                                            . . I




                                        '




                            ''




  OPNAV 5211/9 (MAR 1992)                                                                                                                   Page 1 of 2 Pages
Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 31 of 39 PageID #: 375




     DATE OF       METHOD OF                                NAME & ADDRESS OF PERSON OR AGENCY TO WHOM
    DISCLOSURE                     PURPOSE OF AUTHORITY '
                   DISCLOSURE                                DISCLOSED, WITH SIG ATURE IF ADE I PERSO




   OPNAV 5211/9 (MAR 1992) Pa9e 20,2 Pa0es
   Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 32 of 39 PageID #: 376
                            INDIVIDUAL SEPARATION INFORMATION
                                     1 OF 7

SSN: 0594961068                      NA E: DUNN, DANIEL A.
PRES-GRADE: E3                       D TE: 20130314

PAY ENTRY DATE: 20100712             DATE OF ENL / ACCEPT: 20100712
ACTIVE DUTY DATE:                    TOTAL COMM SVC: 000000

ORIG ENTRY DATE: 20100608

DISCHARGE DATE: 20121205             DCTB: 20110129

END OBLIG SVC: 20180607              GEODCTB: 00
                                     OVERSEAS CONTROL DATE: 20090312
REENLISTMENT ID: 04
SEPARATION CODE: HKQ1                RETIREMENT GRADE:
                                     EFFECTIVE DATE:
CSB ELECT DATE:                      HIGHEST GRADE HELD:
CSB ELECT CD/DESC:

ACTIVE SVC: 000000                   CONSTRUCTIVE SVC: 0
INACTIVE SVC: 000000                 RETIREMENT PAY MULT SVC:
TOTAL ACT CONSEC SVC: 0              CAREER SVC PAY: 0
TOTAL CONSEC SVC: 0                  INACDU POINTS:
TOTAL SVC: 0                         INACDU POINTS EQ: 000000
TOTAL QUAL SVC: 2-05-28              PLAN RETIREMENT REQ:

MAND REMOVAL DATE:                   TOTAL RETIREMENT POINTS: 400
ANNIV DATE: 20130608                 TOTAL QUAL SERVICE: 2-05-28
DATE ELIG TO RET:                    TOTAL SATISFACTORY YEARS: 2
CRCR CERT DATE: 201105
RCSBP DATE:                          COMBAT SERVICE CODE: 0
RCSBP OPTION                         COMBAT DSBL
RCSBP TYPE CVG                       LAST COMBAT TOUR
RCSBP LEVEL                          HEROISM: 0
RCSBP AMT CVG: 0
   Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 33 of 39 PageID #: 377
                            INDIVIDUAL SEPARATION INFORMATION
                                     2 OF 7

SSN: 0594961068 A E: DUNN, DANIEL A.
PRES-GRADE: E3 DATE: 20130314

HO E OF RECORD STATE: DENTON TX COUNTRY OF ORIGI : US
RELIGION: 13 CHRISTIAN ~ NO DENOMINATIONAL PREFERENCE

PHONE: 214-850-3866
STREET ADDRESS: 3703 30TH APT A
CITY: LUBBOCK                        STATE: TX ZIP CODE: 794100000

ACTIVE DUTY MGIB STATUS:

PMOS: 6531                           ADMOS1:
JMOS:                                ADMOS2:
J OS DATE:                           ADMOS3:
                                     ADMOS4:

                                        PROFICENCY      CONDUCT
AVERAGE MARKS IN GRADE:                        3.6         3.6
AVERAGE ARKS IN SERVICE:                    3.9            4.0
AVERAGE MARKS IN E LIST ENT:                3.9            4.0



                     TI E LOST
SEQ EFF DATE TERM DATE NR DAYS REASON CMP CDE
00001                             0
      Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 34 of 39 PageID #: 378
                                  INDIVIDUAL SEPAR TION INFORMATION
                                           3 OF 7

SSN: 0594961068 NA E: DUNN, DANIEL A.
PRES-GRADE: E3 DATE: 20130314

RIFLE QUAL DATE: 20100827                 PISTOL QUAL DATE: 000000
RIFLE SCORE: 315                          PISTOL SCORE:
RIFLE CLASS: E                            PISTOL CLASS:
EXPERT RIFLE QUAL: 1                      EXPERT PISTOL QUAL: 0

                         SECRTY COMP:
SECURITY ELIGIBILITY: SECRTY ELIG
CODE: DATE:

CODE                 CO PL DATE           RECERT DATE        DESC
MMB                  20100 15                                TAN BELT

CLAS/ASGN TEST-TYPE:                      ASVAB TEST
DATE!: 20100301 GT/GCT: 0                 AFQT: 88
                     RV: 0                GT: 129
                    AR: 0                 MM: 124
                    AC: 0                 EL: 122
                    PA: 0                 CL: 117

DLAB SCORE: 0
DATE:



CODE        SCHOOLS/SPECIAL SKILLS                           ST       DATE
M92         MARINE COMBAT TRAINING                           PA       2010
808         RECRUIT TRAINI G, MALE                           PA       2010
G3L         AIRCRAFT ORDNANCE TECHNICIAN                     PA       2011
  Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 35 of 39 PageID #: 379
                           INDIVIDUAL SEP R TIO INFORMATION
                                   4 OF 7

SSN: 0594961068 NAME: DUNN, DANIEL A.
PRES GRADE: E3 DATE: 20130314

FROM      TO COMBAT OP LOG COMBAT OP DESC


FRO       TO VESSEL NAME                                    NET SEA DAYS
   Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 36 of 39 PageID #: 380
                            INDIVIDUAL SEPARATIO INFORMATION
                                     5 OF 7

SSN: 0594961068                       NAME: DUNN, DANIEL A.
PRES-GRADE: E3                        DATE: 20130314

AWARDS

FROM     TO       TYPE   CODE   ENGLISH
20100712 20101008 2      NN     NATIONAL DEFENSE SERVICE MEDAL
20110415 20110417 4      CE     CERTIFICATE OF APPRECIATION
20111210 20111210 4      CE     CERTIFICATE OF APPRECIATION
20111211 20111211 4      CE     CERTIFICATE OF APPRECIATION




GOOD CONDUCT EDAL DATE:
SMCR EDAL DATE: 20100712
ARMED FORCES RESERVE MEDAL DATE: 2010-07-12
    Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 37 of 39 PageID #: 381
                             INDIVIDUAL SEPARATIO INFORMATION
                                      6 OF 7

SSN: 0594961068                       NA E: DUNN, DANIEL A.
PRES-GRADE: E3                        DATE: 20130314

VA CODE EFFECTIVE DATE VA CODE EFFECTIVE DATE VA CODE EFFECTIVE DATE
0
   Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 38 of 39 PageID #: 382
                            INDIVIDUAL SEPARATIO INFORMATION
                                     7 OF 7

SSN: 0594961068                        NAME: DUNN, DANIEL A.
PRES-GRADE: E3                         DATE: 20130314

    Unit Organization              Primary Duty Re arks


D/S MT CO B{-) 6THMTBN 4TH AIRCRAFT ORDNANCE TECHNICIAN 20120723 JOIN RUC 14652 MCC
MLG                            6531 SY4 DU
LUBBOCK
14652

                                 OTOR VEHICLE OPERATOR 20120920 CHPRIDU
                                3531

                               MOTOR VECH OPR 20120920 CHPRIDU
                                3531

                                                               20121205 DROP SPD HKQ1 C RE
                                                               04 ED 20121205
   Case 4:20-cr-00142-SDJ-KPJ Document 39-6 Filed 07/02/20 Page 39 of 39 PageID #: 383
                            INDIVIDUAL SEPARATION INFORMATION
                                     7 OF 7

SSN: 0594961068                        NA E: DUNN, DANIEL A.
PRES-GRADE: E3                         DATE: 20130314

RUG: 00000                   CO PANY CODE: RECSTAT: E
COMP CODE:                   PLT CODE: TRNGRP: A
R-RECSTAT: 9                 RCOMP CODE: K4

    Unit Organization                  Primary Duty                    Re arks



RECRUIT PERSONNEL SUPPORT BN BASIC MARINE W/ENL GUARANTEE 20100712 JOIN RUC 34022 CC
RTR 8011 017 RECRUIT
SAN DIEGO
34022

                                                                20101008 TR MCC J9Y DU EDA
                                                                20101019

SCHOOL OF INFA TRY (STUD                                        20101020 JOIN RUC 33353 MCC
PERS)                                                           J9Y GND ENTLEVEL STUD M92
CAMP PENDLETON
33353

                                                                20101116 TR MCC J9M DU EDA
                                                                20101117

AVIATIO A&C SCHOOL (STUD)                                       20101119 JOIN RUC 06050 MCC
PENSACOLA                                                       J9 TEMINS AVNTRNG
06050

                                STUD                            20101122 CHPRIDU

                                                                20110128 TR MCC JAM TEM
                                                                AVNTRNG EDA 20110129

CTR NAVAL AVN TECH TRNG        AIRCRAFT ORDNANCE TECHNICIAN 20110130 JOIN RUC 06116 CC
(CNATT) (STUD PERS)            6531                         JAM AVN ENTLEVEL STUD G3L
VIRGINIA BEACH
06116

                               STUDENT 20110201 CHPRIDU
                                6531

                                                                20110317 DROP SPD MBK2 H RE
                                                                1A ED 20110317

VMFA-112 MAG-41 4TH AW         AIRCRAFT ORDNANCE TECHNICIAN 20110318 JOIN RUC 01130 MCC
FORT WORTH                     6531                         S3C DU FR IADT IDT REQ 48
01130
